ICJ_171_ArbitralAward1899_GUY_VEN_2020-12-18_JUD_01_PO_00_EN.txt.                             INTERNATIONAL COURT OF JUSTICE


                              REPORTS OF JUDGMENTS,
                           ADVISORY OPINIONS AND ORDERS


                     ARBITRAL AWARD OF 3 OCTOBER 1899
                              (GUYANA v. VENEZUELA)

                            JURISDICTION OF THE COURT


                           JUDGMENT OF 18 DECEMBER 2020




                                   2020
                            COUR INTERNATIONALE DE JUSTICE


                                RECUEIL DES ARRÊTS,
                         AVIS CONSULTATIFS ET ORDONNANCES


                    SENTENCE ARBITRALE DU 3 OCTOBRE 1899
                              (GUYANA c. VENEZUELA)

                              COMPÉTENCE DE LA COUR


                             ARRÊT DU 18 DÉCEMBRE 2020




4 Ord_1205.indb 1                                            20/12/21 15:50

                                                  Official citation:
                            Arbitral Award of 3 October 1899 (Guyana v. Venezuela),
                                       Jurisdiction of the Court, Judgment,
                                            I.C.J. Reports 2020, p. 455




                                             Mode officiel de citation :
                           Sentence arbitrale du 3 octobre 1899 (Guyana c. Venezuela),
                                           compétence de la Cour, arrêt,
                                            C.I.J. Recueil 2020, p. 455




                                                                                 1205
                                                                  Sales number
                    ISSN 0074-4441                                No de vente:
                    ISBN 978-92-1-003866-9




4 Ord_1205.indb 2                                                                        20/12/21 15:50

                                                   18 DECEMBER 2020

                                                      JUDGMENT




                     ARBITRAL AWARD OF 3 OCTOBER 1899
                           (GUYANA v. VENEZUELA)
                         JURISDICTION OF THE COURT




                    SENTENCE ARBITRALE DU 3 OCTOBRE 1899
                           (GUYANA c. VENEZUELA)
                          COMPÉTENCE DE LA COUR




                                                   18 DÉCEMBRE 2020

                                                       ARRÊT




4 Ord_1205.indb 3                                                     20/12/21 15:50

                    455 	



                                               TABLE OF CONTENTS

                                                                                              Paragraphs

                    Chronology of the Procedure                                                   1-22
                        I. Introduction                                                          23-28
                    II. Historical and Factual Background                                        29-60
                         A. The Washington Treaty and the 1899 Award                             31-34
                         B. Venezuela’s repudiation of the 1899 Award and the search
                            for a settlement of the dispute                                      35-39
                         C. The signing of the 1966 Geneva Agreement                             40-44
                         D. The implementation of the Geneva Agreement                           45-60
                             1. The Mixed Commission (1966-1970)                                 45-47
                             2. The 1970 Protocol of Port of Spain and the moratorium
                                put in place                                                     48-53
                             3. From the good offices process (1990‑2014 and 2017) to
                                the seisin of the Court                                          54-60
                    III. Interpretation of the Geneva Agreement                                 61-101
                          A. The “controversy” under the Geneva Agreement                        64-66
                          B. Whether the Parties gave their consent to the judicial settle-
                             ment of the controversy under Article IV, paragraph 2, of the
                             Geneva Agreement                                                    67-88
                             1. Whether the decision of the Secretary-­General has a bind-
                                ing character                                                    68-78
                             2. Whether the Parties consented to the choice by the
                                Secretary-­General of judicial settlement                        79-88
                          C. Whether the consent given by the Parties to the judicial
                             ­settlement of their controversy under Article IV, paragraph
                              2, of the Geneva Agreement is subject to any conditions
                              89-100
                    IV. Jurisdiction of the Court                                              102-115
                          A. The conformity of the decision of the Secretary-­General of
                             30 January 2018 with Article IV, paragraph 2, of the Geneva
                             Agreement103-109
                          B. The legal effect of the decision of the Secretary-­General of
                             30 January 2018                                              110-115
                     V. Seisin of the Court                                                    116-121
                    VI. Scope of the Jurisdiction of the Court                                 122-137
                    Operative Clause                                                               138


                    4




4 Ord_1205.indb 4                                                                                          20/12/21 15:50

                    456




                                   INTERNATIONAL COURT OF JUSTICE
                                                      YEAR 2020
         2020
     18 December                                  18 December 2020
     General List
       No. 171
                          ARBITRAL AWARD OF 3 OCTOBER 1899
                                           (GUYANA v. VENEZUELA)


                                        JURISDICTION OF THE COURT




                       Introduction — Non-­appearance of Venezuela — Article 53 of the Statute of
                    the Court.

                                                            *
                       Historical and factual background.
                       Competing territorial claims of the United Kingdom and Venezuela in the nine-
                    teenth century — Treaty of arbitration for the settlement of the boundary between
                    the colony of British Guiana and Venezuela signed at Washington on 2 February
                    1897 — Arbitral Award of 3 October 1899.
                       Venezuela’s repudiation of the 1899 Award.
                       Signing of the 1966 Geneva Agreement.
                       Implementation of the Geneva Agreement — Mixed Commission from 1966 to
                    1970 — 1970 Protocol of Port of Spain — Twelve-year moratorium — Parties’
                    subsequent referral of the decision to choose the means of settlement to
                    the Secretary-­General of the United Nations under Article IV, paragraph 2
                    — Secretary‑General’s choice of good offices process from 1990 to 2017 —
                    Secretary-­General’s decision of 30 January 2018 choosing the Court as the means
                    of settlement of the controversy — Seisin of the Court by Guyana on 29 March
                    2018.

                                                            *
                       Interpretation of the Geneva Agreement.
                       Identification of the “controversy” under the Geneva Agreement — Dispute
                    concerns question of the validity of the 1899 Award, as well as its legal implica-
                    tions for the boundary line between Guyana and Venezuela.


                    5




4 Ord_1205.indb 6                                                                                        20/12/21 15:50

                    457 	        arbitral award of 3 october 1899 (judgment)

                       Whether the Parties gave their consent to the judicial settlement of their contro-
                    versy under Article IV, paragraph 2, of the Geneva Agreement — Secretary-­
                    General’s decision binding on the Parties — Article IV, paragraph 2, refers to
                    Article 33 of the Charter of the United Nations, which includes judicial settlement
                    as a means of dispute resolution — Means of dispute settlement at the disposal
                    of the Secretary-­General, to which the Parties consented, include judicial settle-
                    ment.

                        Whether the consent given by the Parties to the judicial settlement of their
                    c­ ontroversy was subject to any conditions — Whether Secretary-­General should
                     follow a particular order when choosing the means of dispute settlement listed
                     in Article 33 of the Charter — No obligation for the Secretary-­General to follow
                     a particular order or to consult with the Parties on his choice.



                                                             *
                       Jurisdiction of the Court.
                       Question of the conformity of the decision of the Secretary-­General with Arti-
                    cle IV, paragraph 2 — Court constitutes a means of “judicial settlement” within
                    the meaning of Article 33 of the Charter — Secretary-­General’s decision taken in
                    conformity with Article IV, paragraph 2.
                       Legal effect of the Secretary-­General’s decision of 30 January 2018 — Statute
                    of the Court does not prevent the Parties from expressing their consent through the
                    mechanism established under Article IV, paragraph 2 — Decision taken by the
                    Secretary-­General under Article IV, paragraph 2, would not be effective if it were
                    subject to the further consent of the Parties for its implementation — A require-
                    ment for the subsequent consent of the Parties would be contrary to object and
                    purpose of Geneva Agreement — Consent of the Parties to the jurisdiction of the
                    Court is established.


                                                             *
                       Seisin of the Court — The Parties having already consented to the Court’s juris-
                    diction, no need for an agreement between them to seise the Court jointly — Court
                    validly seised.


                                                             *
                       Scope of the jurisdiction of the Court.
                       Jurisdiction ratione materiae — Article I of the Geneva Agreement — Ques-
                    tions of the validity of the 1899 Award and of the definitive settlement of the land
                    boundary dispute between Guyana and Venezuela fall within the Court’s jurisdic-
                    tion ratione materiae.
                       Jurisdiction ratione temporis of the Court — Article I of the Geneva Agree-
                    ment — Controversy referred to in the Geneva Agreement is the dispute which had
                    crystallized at the time of the conclusion of the Agreement — Court does not have
                    jurisdiction to entertain Guyana’s claims arising from events that occurred after
                    the signature of the Geneva Agreement.

                    6




4 Ord_1205.indb 8                                                                                           20/12/21 15:50

                     458 	         arbitral award of 3 october 1899 (judgment)

                                                     JUDGMENT

                     Present: 
                              President Yusuf; Vice‑President Xue; Judges Tomka, Abraham,
                              Bennouna, Cançado Trindade, Donoghue, Gaja, Sebutinde,
                              Bhandari, Robinson, Crawford, Gevorgian, Salam, Iwasawa;
                              Judge ad hoc Charlesworth; Registrar Gautier.



                         In the case concerning the Arbitral Award of 3 October 1899,
                         between
                     the Co‑operative Republic of Guyana,
                     represented by
                       Hon. Carl B. Greenidge,
                       as Agent;
                       Sir Shridath Ramphal, OE, OCC, SC,
                       H.E. Ms Audrey Waddell, Ambassador, CCH,
                       as Co‑Agents;
                       Mr. Paul S. Reichler, Attorney at Law, Foley Hoag LLP, member of the Bars
                          of the Supreme Court of the United States and the District of Columbia,
                       Mr. Alain Pellet, Emeritus Professor at the University Paris Nanterre, former
                          Chairman of the International Law Commission, member of the Institut de
                          droit international,
                       Mr. Philippe Sands, QC, Professor of International Law, University College
                          London (UCL) and Barrister, Matrix Chambers, London,
                       Mr. Payam Akhavan, LLM, SJD (Harvard University), Professor of Interna-
                          tional Law, McGill University, member of the Bar of the State of New York
                          and the Law Society of Ontario, member of the Permanent Court of Arbi-
                          tration,
                       as Counsel and Advocates;
                       Mr. Pierre d’Argent, professeur ordinaire, Catholic University of Louvain,
                          member of the Institut de droit international, Foley Hoag LLP, member of
                          the Bar of Brussels,
                       Ms Christina L. Beharry, Attorney at Law, Foley Hoag LLP, member of the
                          Bars of the State of New York and the District of Columbia, member of
                          the Law Society of Ontario,
                       Mr. Edward Craven, Barrister, Matrix Chambers, London,
                       Mr. Ludovic Legrand, Researcher, Centre de droit international de Nanterre
                          (CEDIN) and Adviser in international law,
                       Ms Philippa Webb, Professor of Public International Law, King’s College
                          London, member of the Bars of England and Wales and the State of
                          New York, Twenty Essex Chambers, London,
                       as Counsel;
                       H.E. Mr. Rashleigh E. Jackson, OR, former Minister for Foreign Affairs,
                       Ms Gail Teixeira, Representative, People’s Progressive Party/Civic,
                       H.E. Mr. Cedric Joseph, Ambassador, CCH,
                       H.E. Ms Elisabeth Harper, Ambassador, AA,

                     7




4 Ord_1205.indb 10                                                                                     20/12/21 15:50

                     459 	         arbitral award of 3 october 1899 (judgment)

                         Ms Oneka Archer‑Caulder, LLB, LEC, LLM, Legal Officer, Ministry of For-
                            eign Affairs,
                         Ms Donnette Streete, LLB, LLM, Senior Foreign Service Officer, Ministry of
                            Foreign Affairs,
                         Ms Dianna Khan, LLM, MA, Legal Officer, Ministry of Foreign Affairs,
                         Mr. Joshua Benn, LLB, LEC, Nippon Fellow, Legal Officer, Ministry of For-
                            eign Affairs,
                         as Advisers;
                         Mr. Raymond McLeod, DOAR Inc.,
                         as Technical Adviser;
                         Mr. Oscar Norsworthy, Foley Hoag LLP,
                         as Assistant,
                         and
                     the Bolivarian Republic of Venezuela,
                         The Court,
                         composed as above,
                         after deliberation,
                         delivers the following Judgment:
                       1. On 29 March 2018, the Government of the Co‑operative Republic of
                     ­ uyana (hereinafter “Guyana”) filed in the Registry of the Court an Appli­
                     G
                     cation instituting proceedings against the Bolivarian Republic of Venezuela
                     (hereinafter “Venezuela”) with regard to a dispute concerning “the legal validity
                     and binding effect of the Award regarding the Boundary between the Colony of
                     British Guiana and the United States of Venezuela, of 3 October 1899”.

                        In its Application, Guyana seeks to found the jurisdiction of the Court, under
                     Article 36, paragraph 1, of the Statute of the Court, on Article IV, paragraph 2,
                     of the “Agreement to Resolve the Controversy between Venezuela and the
                     United Kingdom of Great Britain and Northern Ireland over the Frontier
                     between Venezuela and British Guiana” signed at Geneva on 17 February 1966
                     (hereinafter the “Geneva Agreement”). It explains that, pursuant to this latter
                     provision, Guyana and Venezuela “mutually conferred upon the Secretary-­
                     General of the United Nations the authority to choose the means of settlement
                     of the controversy and, on 30 January 2018, the Secretary‑General exercised his
                     authority by choosing judicial settlement by the Court”.
                        2. In accordance with Article 40, paragraph 2, of the Statute, the Registrar
                     immediately communicated the Application to the Government of Venezuela.
                     He also notified the Secretary‑General of the United Nations of the filing of the
                     Application by Guyana.
                        3. In addition, by letter dated 3 July 2018, the Registrar informed all Mem-
                     ber States of the United Nations of the filing of the Application.

                         4. Pursuant to Article 40, paragraph 3, of the Statute, the Registrar notified
                     the Member States of the United Nations, through the Secretary‑General, of the
                     filing of the Application, by transmission of the printed bilingual text of that
                     document.

                     8




4 Ord_1205.indb 12                                                                                        20/12/21 15:50

                     460 	        arbitral award of 3 october 1899 (judgment)

                         5. On 18 June 2018, at a meeting held, pursuant to Article 31 of the Rules of
                     Court, by the President of the Court to ascertain the views of the
                     Parties with regard to questions of procedure, the Vice‑President of Venezuela,
                     H.E. Ms Delcy Rodríguez Gómez, stated that her Government considered that
                     the Court manifestly lacked jurisdiction to hear the case and that Venezuela had
                     decided not to participate in the proceedings. She also handed to the President
                     of the Court a letter dated 18 June 2018 from the President of Venezuela,
                     H.E. Mr. Nicolás Maduro Moros, in which he stated, inter alia, that his
                     country had “never accepted the jurisdiction of [the] Court . . . due to its
                     ­
                     ­historical tradition and fundamental institutions [and still less] would it accept
                      the unilateral presentation of the request made by Guyana nor the form and
                      content of the claims expressed therein”. He further noted in the letter that
                      not only had Venezuela not accepted the Court’s jurisdiction “in relation with
                      the controversy referred to in the so-­called ‘application’ presented by Guyana”,
                      it also had not “accept[ed] the unilateral presentation of the mentioned dispute”,
                      adding that “there exists no basis that could establish . . . the Court’s juris­
                      diction to consider Guyana’s claims”. The President of Venezuela continued as
                      follows:
                             “In the absence of any disposition in Article IV, paragraph 2, of the
                          Geneva Accord of 1966 (or in Article 33 of the UN Charter, to which the
                          said disposition makes reference) on (i) the Court’s jurisdiction and (ii) the
                          modalities for resorting to the Court, the establishment of the jurisdiction
                          of the Court requires, according to a well‑established practice, both the
                          express consent granted by both Parties to the controversy in order to sub-
                          ject themselves to the jurisdiction of the Court, as well as joint agreement
                          of the Parties notifying the submission of the said dispute to the Court.
                             The only object, purpose, and legal effect of the decision of January 30,
                          2018 of the United Nations Secretary-­General, in accordance with para-
                          graph 2, Article IV of the Geneva Accord, is to ‘choose’ a specific means
                          for the friendly resolution of the controversy.
                          
                             On the other hand, the Court’s jurisdiction in virtue of Article 36 of the
                          Statute and the modalities to resort to it in accordance with Article 40 of
                          the Statute, are not regulated by the Geneva Accord. In the absence of an
                          agreement of the Parties expressing their consent to the jurisdiction of the
                          Court under Article 36, and in the absence of an agreement by the Parties
                          accepting that the dispute can be raised unilaterally, and not jointly, before
                          the Court, as established by Article 40, there is no basis for the jurisdiction
                          of the Court with regard to the so‑called ‘Guyana application’.
                             Under these circumstances, and taking into account the aforementioned
                          considerations, the Bolivarian Republic of Venezuela will not participate in
                          the proceedings that the Cooperative Republic of Guyana intends to initiate
                          through a unilateral action.”
                     During the same meeting, Guyana expressed its wish for the Court to continue
                     its consideration of the case.
                        6. By an Order of 19 June 2018, the Court held, pursuant to Article 79, para-
                     graph 2, of the Rules of Court of 14 April 1978 as amended on 1 February 2001,
                     that in the circumstances of the case, it was necessary first of all to resolve the
                     question of its jurisdiction, and that this question should accordingly be sepa-
                     rately determined before any proceedings on the merits. To that end, the Court
                     decided that the written pleadings should first address the question of jurisdic-

                     9




4 Ord_1205.indb 14                                                                                          20/12/21 15:50

                     461 	        arbitral award of 3 october 1899 (judgment)

                     tion, and fixed 19 November 2018 and 18 April 2019 as the respective time‑­
                     limits for the filing of a Memorial by Guyana and a Counter‑Memorial by Ven-
                     ezuela. Guyana filed its Memorial within the time‑limit prescribed.

                        7. The Court did not include upon the Bench a judge of the nationality of
                     either of the Parties. Guyana proceeded to exercise the right conferred upon it
                     by Article 31, paragraph 3, of the Statute to choose a judge ad hoc to sit in the
                     case; it chose Ms Hilary Charlesworth. Following its decision not to participate
                     in the proceedings (see paragraph 5 above), Venezuela, for its part, did not, at
                     this stage, exercise its right to choose a judge ad hoc to sit in the case.

                        8. By a letter of 12 April 2019, the Minister of People’s Power for Foreign
                     Affairs of Venezuela, H.E. Mr. Jorge Alberto Arreaza Montserrat, confirmed
                     the decision of his Government “not to participate in the written procedure”.
                     He recalled that, in a letter dated 18 June 2018 (see paragraph 5 above), the
                     President of Venezuela, H.E. Mr. Nicolás Maduro Moros, had expressly
                     informed the Court that Venezuela “would not participate in the proceedings
                     initiated by . . . Guyana’s suit, due to the manifest lack of a jurisdictional basis
                     of the Court on [this] claim”. He added, however, that “out of respect for the
                     Court”, Venezuela would provide the Court, “in a later timely moment, with
                     information in order to assist [it] in the fulfillment of its [duty] as indicated in
                     Article 53.2 of its Statute”.
                        9. By a letter of 24 April 2019, Guyana indicated that it was of the opinion
                     that, in the absence of a Counter‑Memorial by Venezuela, the written phase of
                     the proceedings should “be considered closed” and oral proceedings “should be
                     scheduled as soon as possible”.
                        10. By letters of 23 September 2019, the Parties were informed that the hear-
                     ings on the question of the Court’s jurisdiction would take place from 23 to
                     27 March 2020.
                        11. By a letter of 15 October 2019, the Registrar, referring to Venezuela’s let-
                     ter of 12 April 2019, informed the latter that, should it still intend to provide
                     information to assist the Court, it should do so by 28 November 2019 at the
                     latest.
                        12. On 28 November 2019, Venezuela submitted to the Court a document
                     entitled “Memorandum of the Bolivarian Republic of Venezuela on the Applica-
                     tion filed before the International Court of Justice by the Cooperative Republic
                     of Guyana on March 29th, 2018” (hereinafter the “Memorandum”). This docu-
                     ment was immediately communicated to Guyana by the Registry of the Court.
                        13. By a letter of 10 February 2020, H.E. Mr. Jorge Alberto Arreaza Mon-
                     serrat, Minister of People’s Power for Foreign Affairs of Venezuela, indicated
                     that his Government did not intend to attend the hearings scheduled for
                     March 2020.
                        14. By letters of 16 March 2020, the Parties were informed that, owing to the
                     COVID‑19 pandemic, the Court had decided to postpone the oral proceedings
                     to a later date. On 19 May 2020, the Parties were further informed that the oral
                     proceedings would take place by video link on 30 June 2020.
                        15. Pursuant to Article 53, paragraph 2, of its Rules, the Court, after ascer-
                     taining the views of the Parties, decided that copies of the Memorial of Guyana
                     and documents annexed thereto would be made accessible to the public on the
                     opening of the oral proceedings. It also decided, in light of the absence of objec-
                     tion by the Parties, that the Memorandum submitted on 28 November 2019 by
                     Venezuela would be made public at the same time.

                     10




4 Ord_1205.indb 16                                                                                          20/12/21 15:50

                     462 	        arbitral award of 3 october 1899 (judgment)

                        16. A public hearing on the question of the jurisdiction of the Court was
                     held by video link on 30 June 2020, at which the Court heard the oral arguments
                     of:
                     For Guyana: Sir Shridath Ramphal,
                                  Mr. Payam Akhavan,
                                  Mr. Paul Reichler,
                                  Mr. Philippe Sands,
                                  Mr. Alain Pellet.
                        17. At the hearing, a question was put to Guyana by a Member of the Court,
                     to which a reply was given in writing, in accordance with Article 61, para-
                     graph 4, of the Rules of Court. Venezuela was invited to submit any comments
                     that it might wish to make on Guyana’s reply, but no such submission was
                     made.
                        18. By a letter of 24 July 2020, Venezuela transmitted written comments on
                     the arguments presented by Guyana at the hearing of 30 June 2020, indicating
                     that the comments were submitted “[i]n the framework of the assistance that
                     Venezuela has offered to provide to the Court in the performance of its duty set
                     forth in Article 53.2 of its Statute”. By a letter of 3 August 2020, Guyana pro-
                     vided its views on this communication from Venezuela.


                                                              *
                       19. In the Application, the following claims were presented by Guyana:
                            “Guyana requests the Court to adjudge and declare that:
                          (a) The 1899 Award is valid and binding upon Guyana and Venezuela, and
                              the boundary established by that Award and the 1905 Agreement is
                              valid and binding upon Guyana and Venezuela;

                          (b) Guyana enjoys full sovereignty over the territory between the
                              ­Essequibo River and the boundary established by the 1899 Award and
                               the 1905 Agreement, and Venezuela enjoys full sovereignty over the
                               territory west of that boundary; Guyana and Venezuela are under an
                               obligation to fully respect each other’s sovereignty and territorial integ-
                              rity in accordance with the boundary established by the 1899 Award
                              and the 1905 Agreement;
                          (c) Venezuela shall immediately withdraw from and cease its occupation
                              of the eastern half of the Island of Ankoko, and each and every other
                              territory which is recognized as Guyana’s sovereign territory in accord-
                              ance with the 1899 Award and 1905 Agreement;
                          (d) Venezuela shall refrain from threatening or using force against any
                              person and/or company licensed by Guyana to engage in economic or
                              commercial activity in Guyanese territory as determined by the
                              1899 Award and 1905 Agreement, or in any maritime areas appurtenant to
                              such territory over which Guyana has sovereignty or exercises sovereign
                              rights, and shall not interfere with any Guyanese or Guyanese‑
                              authorized activities in those areas;
                          (e) Venezuela is internationally responsible for violations of Guyana’s sov-
                              ereignty and sovereign rights, and for all injuries suffered by Guyana
                              as a consequence.”

                     11




4 Ord_1205.indb 18                                                                                           20/12/21 15:50

                     463 	       arbitral award of 3 october 1899 (judgment)

                        20. In the written proceedings, the following submissions were presented on
                     behalf of the Government of Guyana in its Memorial on the question of the
                     jurisdiction of the Court:
                            “For these reasons, Guyana respectfully requests the Court:
                          1. to find that it has jurisdiction to hear the claims presented by Guyana,
                             and that these claims are admissible; and
                          2. to proceed to the merits of the case.”
                       21. At the oral proceedings, the following submissions were presented on
                     behalf of the Government of Guyana at the hearing of 30 June 2020:
                            “On the basis of its Application of 29 March 2018, its Memorial of
                          19 November 2018, and its oral pleadings, Guyana respectfully requests the
                          Court:
                          1. To find that it has jurisdiction to hear the claims presented by Guyana,
                              and that these claims are admissible; and
                          2. To proceed to the merits of the case.”
                        22. Since the Government of Venezuela filed no pleadings and did not appear
                     at the oral proceedings, no formal submissions were presented by that Govern-
                     ment. However, it is clear from the correspondence and the Memorandum
                     received from Venezuela that it contends that the Court lacks jurisdiction to
                     entertain the case.

                                                             *
                                                         *       *


                                                   I. Introduction

                       23. The present case concerns a dispute between Guyana and Vene­
                     zuela that has arisen as a result of the latter’s contention that the Arbitral
                     Award of 3 October 1899 regarding the boundary between the two ­Parties
                     (hereinafter the “1899 Award” or the “Award”) is null and void.

                        24. The Court wishes first of all to express its regret at the decision
                     taken by Venezuela not to participate in the proceedings before it, as set
                     out in the above‑mentioned letters of 18 June 2018, 12 April 2019 and
                     10 February 2020 (see paragraphs 5, 8 and 13 above). In this regard, it
                     recalls that, under Article 53 of its Statute, “[w]henever one of the parties
                     does not appear before the Court, or fails to defend its case, the other
                     party may call upon the Court to decide in favour of its claim” and that
                     “[t]he Court must, before doing so, satisfy itself, not only that it has juris-
                     diction in accordance with Articles 36 and 37, but also that the claim is
                     well founded in fact and law”.
                        25. The non‑appearance of a party obviously has a negative impact on
                     the sound administration of justice (Military and Paramilitary Activities
                     in and against Nicaragua (Nicaragua v. United States of America), Mer-
                     its, Judgment, I.C.J. Reports 1986, p. 23, para. 27, referring, inter alia, to

                     12




4 Ord_1205.indb 20                                                                                      20/12/21 15:50

                     464 	       arbitral award of 3 october 1899 (judgment)

                     Nuclear Tests (Australia v. France), Judgment, I.C.J. Reports 1974,
                     p. 257, para. 15; Fisheries Jurisdiction (Federal Republic of Germany v.
                     Iceland), Jurisdiction of the Court, Judgment, I.C.J. Reports 1973, p. 54,
                     para. 13). In particular, the non‑appearing party forfeits the opportunity
                     to submit evidence and arguments in support of its own case and to
                     counter the allegations of its opponent. For this reason, the Court
                     ­
                     does not have the assistance it might have derived from this information,
                     yet it must nevertheless proceed and make any necessary findings in the
                     case.
                         26. The Court emphasizes that the non‑participation of a party in the
                     proceedings at any stage of the case cannot, in any circumstances, affect
                     the validity of its judgment (Military and Paramilitary Activities in and
                     against Nicaragua (Nicaragua v. United States of America), Merits, Judg-
                     ment, I.C.J. Reports 1986, p. 23, para. 27). A judgment on jurisdiction, as
                     on the merits, is final and binding on the parties under Articles 59 and 60
                     of the Statute (ibid., p. 24, para. 27; Corfu Channel (United Kingdom v.
                     Albania), Assessment of Amount of Compensation, Judgment, I.C.J. Reports
                     1949, p. 248). Should the examination of the present case extend beyond
                     the current phase, Venezuela, which remains a Party to the proceedings,
                     will be able, if it so wishes, to appear before the Court to present its argu-
                     ments (Military and Paramilitary Activities in and against Nicaragua
                     (Nicaragua v. United States of America), Merits, Judgment, I.C.J. Reports
                     1986, pp. 142‑143, para. 284).
                         27. The intention of Article 53 of the Statute is that in a case of
                     non‑appearance neither party should be placed at a disadvantage (ibid.,
                     p. 26, para. 31). While there is no question of a judgment automatically
                     in favour of the party appearing (ibid., p. 24, para. 28), the party which
                     declines to appear cannot be permitted to profit from its absence (ibid.,
                     p. 26, para. 31).
                         28. Though formally absent from the proceedings, non‑appearing
                     ­parties sometimes submit to the Court letters and documents in ways and
                      by means not contemplated by its Rules (ibid., p. 25, para. 31). In this
                      instance, Venezuela sent a Memorandum to the Court (see paragraph 12
                      above). It is valuable for the Court to know the views of both parties in
                      whatever form those views may have been expressed (ibid., p. 25, para. 31).
                      The Court will therefore take account of Venezuela’s Memorandum to
                      the extent that it finds it appropriate in discharging its duty, under Arti-
                      cle 53 of the Statute, to satisfy itself as to its jurisdiction to entertain the
                      Application (Aegean Sea Continental Shelf (Greece v. Turkey), Judgment,
                      I.C.J. Reports 1978, p. 7, para. 14).


                                    II. Historical and Factual Background

                       29. Located in the north‑east of South America, Guyana is bordered
                     by Venezuela to the west. At the time the present dispute arose, Guyana
                     was still a British colony, known as British Guiana. It gained indepen-

                     13




4 Ord_1205.indb 22                                                                                       20/12/21 15:50

                     465 	       arbitral award of 3 october 1899 (judgment)

                     dence from the United Kingdom on 26 May 1966. The dispute between
                     Guyana and Venezuela dates back to a series of events that took place
                     during the second half of the nineteenth century.

                       30. The Court will begin by relating in chronological order the relevant
                     events pertaining to the dispute between the two States.

                                  A. The Washington Treaty and the 1899 Award
                       31. In the nineteenth century, the United Kingdom and Venezuela
                     both claimed the territory comprising the area between the mouth of the
                     Essequibo River in the east and the Orinoco River in the west.
                       32. In the 1890s, the United States of America encouraged both parties
                     to submit their territorial claims to binding arbitration. The exchanges
                     between the United Kingdom and Venezuela eventually led to the signing
                     in Washington of a treaty of arbitration entitled the “Treaty between
                     Great Britain and the United States of Venezuela Respecting the Settle-
                     ment of the Boundary between the Colony of British Guiana and the
                     United States of Venezuela” (hereinafter the “Washington Treaty”) on
                     2 February 1897.
                       33. According to its preamble, the purpose of the Washington Treaty
                     was to “provide for an amicable settlement of the question . . . concerning
                     the boundary”. Article I provided as follows:
                            “An Arbitral Tribunal shall be immediately appointed to determine
                          the boundary-line between the Colony of British Guiana and the
                          United States of Venezuela.”
                     Other provisions set out the arrangements for the arbitration, including
                     the constitution of the tribunal, the place of arbitration and the­
                     applicable rules. Finally, according to Article XIII of the Washington
                     Treaty,
                          “[t]he High Contracting Parties engage[d] to consider the result of the
                          proceedings of the Tribunal of Arbitration as a full, perfect, and final
                          settlement of all the questions referred to the Arbitrators”.
                       34. The arbitral tribunal established under this Treaty rendered its
                     Award on 3 October 1899. The 1899 Award granted the entire mouth of
                     the Orinoco River and the land on either side to Venezuela; it granted to
                     the United Kingdom the land to the east extending to the Essequibo
                     River. The following year, a joint Anglo-­Venezuelan commission was
                     charged with demarcating the boundary established by the 1899 Award.
                     The commission carried out that task between November 1900 and
                     June 1904. On 10 January 1905, after the boundary had been demarcated,
                     the British and Venezuelan commissioners produced an official boundary
                     map and signed an agreement accepting, inter alia, that the co‑ordinates
                     of the points listed were correct.


                     14




4 Ord_1205.indb 24                                                                                   20/12/21 15:50

                     466 	       arbitral award of 3 october 1899 (judgment)

                           B. Venezuela’s Repudiation of the 1899 Award and the Search
                                          for a Settlement of the Dispute
                        35. On 14 February 1962, Venezuela, through its Permanent Represen-
                     tative, informed the Secretary‑General of the United Nations that it con-
                     sidered there to be a dispute between itself and the United Kingdom
                     “concerning the demarcation of the frontier between Venezuela and Brit-
                     ish Guiana”. In its letter to the Secretary‑General, Venezuela stated as
                     follows:
                             “The award was the result of a political transaction carried out
                          behind Venezuela’s back and sacrificing its legitimate rights. The fron-
                          tier was demarcated arbitrarily, and no account was taken of the
                          specific rules of the arbitral agreement or of the relevant principles of
                          international law.
                             Venezuela cannot recognize an award made in such circumstances.”

                     In a statement before the Fourth Committee of the United Nations
                     General Assembly delivered shortly thereafter, on 22 February 1962,
                     ­
                     Venezuela reiterated its position.
                        36. The Government of the United Kingdom, for its part, asserted on
                     13 November 1962, in a statement before the Fourth Committee, that
                     “the Western boundary of British Guiana with Venezuela [had been]
                     finally settled by the award which the arbitral tribunal announced on
                     3 October 1899”, and that it could not “agree that there [could] be any
                     dispute over the question settled by the award”. The United Kingdom
                     also stated that it was prepared to discuss with Venezuela, through diplo-
                     matic channels, arrangements for a tripartite examination of the docu-
                     mentary material relevant to the 1899 Award.
                        37. On 16 November 1962, with the authorization of the representa-
                     tives of the United Kingdom and Venezuela, the Chairman of the Fourth
                     Committee declared that the Governments of the two States (the Govern-
                     ment of the United Kingdom acting with the full concurrence of the Gov-
                     ernment of British Guiana) would examine the “documentary material”
                     relating to the 1899 Award (hereinafter the “Tripartite Examination”).
                     Experts appointed by the two Governments thus examined the archives
                     of the United Kingdom in London and the Venezuelan archives in Cara-
                     cas, searching for evidence relating to Venezuela’s contention of nullity of
                     the 1899 Award.
                        38. The Tripartite Examination took place from 1963 to 1965. It was
                     completed on 3 August 1965 with the exchange of the experts’ reports.
                     While Venezuela’s experts continued to consider the Award to be null
                     and void, the experts of the United Kingdom were of the view that there
                     was no evidence to support that position.
                        39. On 9 and 10 December 1965, the Ministers for Foreign Affairs of
                     the United Kingdom and Venezuela and the new Prime Minister of Brit-
                     ish Guiana met in London to discuss a settlement of the dispute. How-

                     15




4 Ord_1205.indb 26                                                                                    20/12/21 15:50

                     467 	       arbitral award of 3 october 1899 (judgment)

                     ever, at the close of the meeting, each party maintained its position on the
                     matter. While the representative of Venezuela asserted that any proposal
                     “which did not recognise that Venezuela extended to the River Essequibo
                     would be unacceptable”, the representative of British Guiana rejected any
                     proposal that would “concern itself with the substantive issues”.


                                   C. The Signing of the 1966 Geneva Agreement
                        40. Following the failure of the talks in London, the three delegations
                     agreed to meet again in Geneva in February 1966. After two days of
                     negotiations, they signed, on 17 February 1966, the Geneva Agreement,
                     the English and Spanish texts of which are authoritative. In accordance
                     with its Article VII, the Geneva Agreement entered into force on the same
                     day that it was signed.
                        41. The Geneva Agreement was approved by the Venezuelan National
                     Congress on 13 April 1966. It was published as a White Paper in the
                     United Kingdom, i.e. as a policy position paper presented by the Govern-
                     ment, and approved by the House of Assembly of British Guiana. It was
                     officially transmitted to the Secretary‑General of the United Nations on
                     2 May 1966 and registered with the United Nations Secretariat on 5 May
                     1966 (United Nations, Treaty Series, Vol. 561, No. 8192, p. 322).

                       42. On 26 May 1966, Guyana, having attained independence, became
                     a party to the Geneva Agreement, alongside the Governments of the
                     United Kingdom and Venezuela, in accordance with the provisions of
                     Article VIII thereof.
                       43. The Geneva Agreement provides, first, for the establishment of a
                     Mixed Commission to seek a settlement of the controversy between the
                     parties (Arts. I and II). Article I reads as follows:
                            “A Mixed Commission shall be established with the task of seeking
                          satisfactory solutions for the practical settlement of the controversy
                          between Venezuela and the United Kingdom which has arisen as the
                          result of the Venezuelan contention that the Arbitral Award of 1899
                          about the frontier between British Guiana and Venezuela is null and
                          void.”
                     In addition, Article IV, paragraph 1, states that, should this Commission
                     fail in its task, the Governments of Guyana and Venezuela shall choose
                     one of the means of peaceful settlement provided for in Article 33 of the
                     United Nations Charter. In accordance with Article IV, paragraph 2,
                     should those Governments fail to reach agreement, the decision as to the
                     means of settlement shall be made by an appropriate international organ
                     upon which they both agree, or, failing that, by the Secretary‑General of
                     the United Nations.
                        44. On 4 April 1966, by letters to the Ministers for Foreign Affairs of
                     the United Kingdom and Venezuela, the Secretary‑General of the

                     16




4 Ord_1205.indb 28                                                                                  20/12/21 15:50

                     468 	       arbitral award of 3 october 1899 (judgment)

                     United Nations, U Thant, acknowledged receipt of the Geneva Agree-
                     ment and stated as follows:
                             “I have taken note of the responsibilities which may fall to be dis-
                          charged by the Secretary‑General of the United Nations under Arti-
                          cle IV (2) of the Agreement, and wish to inform you that I consider
                          those responsibilities to be of a nature which may appropriately be
                          discharged by the Secretary‑General of the United Nations.”

                                 D. The Implementation of the Geneva Agreement

                     1. The Mixed Commission (1966-1970)
                        45. The Mixed Commission was established in 1966, pursuant to Arti-
                     cles I and II of the Geneva Agreement. During the Commission’s man-
                     date, representatives from Guyana and Venezuela met on several
                     occasions.
                        46. A difference of interpretation regarding the Commission’s mandate
                     came to light from the time its work began. In Guyana’s view, the task of
                     the Mixed Commission was to find a practical solution to the legal ques-
                     tion raised by Venezuela’s contention of the nullity of the Award. Accord-
                     ing to Venezuela, however, the Commission was tasked with seeking
                     practical solutions to the territorial controversy.
                        47. The discussions within the Mixed Commission took place against a
                     backdrop of hostile actions which aggravated the controversy. Indeed,
                     since the signature of the Geneva Agreement, both Parties have alleged
                     multiple violations of their territorial sovereignty in the Essequibo region.
                     The Mixed Commission reached the end of its mandate in 1970 without
                     having arrived at a solution.

                     2. The 1970 Protocol of Port of Spain and the moratorium put in place
                        48. Since no solution was identified through the Mixed Commission, it
                     fell to Venezuela and Guyana, under Article IV of the Geneva Agree-
                     ment, to choose one of the means of peaceful settlement provided for in
                     Article 33 of the United Nations Charter. However, in view of the dis-
                     agreements between the Parties, a moratorium on the dispute settlement
                     process was adopted in a protocol to the Geneva Agreement (hereinafter
                     the “Protocol of Port of Spain” or the “Protocol”), signed on 18 June
                     1970, the same day that the Mixed Commission delivered its final report.
                     Article III of the Protocol provided for the operation of Article IV of the
                     Geneva Agreement to be suspended so long as the Protocol remained in
                     force. The Protocol was, pursuant to its Article V, to remain in force for
                     an initial period of 12 years, which could be renewed thereafter. Accord-
                     ing to Article I of the Protocol, both States agreed to promote mutual
                     trust and to improve understanding between themselves.


                     17




4 Ord_1205.indb 30                                                                                   20/12/21 15:50

                     469 	       arbitral award of 3 october 1899 (judgment)

                       49. In December 1981, Venezuela announced its intention to terminate
                     the Protocol of Port of Spain. Consequently, the application of Article IV
                     of the Geneva Agreement was resumed from 18 June 1982 in accordance
                     with Article V, paragraph 3, of the Protocol.
                       50. Pursuant to Article IV, paragraph 1, of the Geneva Agreement, the
                     Parties attempted to reach an agreement on the choice of one of the
                     means of peaceful settlement provided for in Article 33 of the Charter.
                     However, they failed to do so within the three‑month time‑limit set out in
                     Article IV, paragraph 2. They also failed to agree on the choice of an
                     appropriate international organ to decide on the means of settlement, as
                     provided for in Article IV, paragraph 2, of the Geneva Agreement.

                        51. The Parties therefore proceeded to the next step, referring the deci-
                     sion on the means of settlement to the Secretary‑General of the United
                     Nations. In a letter dated 15 October 1982 to his Guyanese counterpart,
                     the Minister for Foreign Affairs of Venezuela stated as follows:

                              “Venezuela is convi[nced] that in order to comply with the provisions
                          of Article IV (2) of the Geneva Agreement, the most appropriate inter-
                          national organ is the Secretary‑General of the United Nations . . .
                          ­Venezuela wishes to reaffirm its conviction that it would be most prac-
                           tical and appropriate to entrust the task of choosing the means of
                           settlement directly to the Secretary‑General of the United Nations.
                           Since it is evident that no agreement exists between the parties in respect
                           of the choice of an international organ to fulfil the functions provided
                           for it in Article IV (2), it is obvious that this function now becomes the
                           responsibility of the Secretary‑General of the United Nations.”

                     Later, in a letter dated 28 March 1983 to his Venezuelan counterpart, the
                     Minister for Foreign Affairs of Guyana stated that,

                          “proceeding regretfully on the basis that [Venezuela] is unwilling to
                          seriously endeavour to reach agreement on any appropriate interna-
                          tional organ whatsoever to choose the means of settlement, [Guyana]
                          hereby agrees to proceed to the next stage and, accordingly, to refer
                          the decision as to the means of settlement to [the] Secretary‑General
                          of the United Nations”.
                        52. After the matter was referred to him by the Parties, the
                     ­ ecretary‑General, Mr. Javier Pérez de Cuéllar, agreed by a letter of
                     S
                     31 March 1983 to undertake the responsibility conferred upon him under
                     Article IV, paragraph 2, of the Geneva Agreement. Five months later,
                     he sent the Under-­    Secretary‑General for Special Political Affairs,
                     Mr. Diego Cordovez, to Caracas and Georgetown in order to ascertain
                     the positions of the Parties on the choice of the means of settlement of the
                     controversy.

                     18




4 Ord_1205.indb 32                                                                                       20/12/21 15:50

                     470 	       arbitral award of 3 october 1899 (judgment)

                        53. Between 1984 and 1989, the Parties held regular meetings and
                     ­iscussions at the diplomatic and ministerial levels. In view of the
                     d
                     information provided by Mr. Cordovez, in early 1990 the Secretary‑­
                     ­
                     General chose the good offices process as the appropriate means of settle-
                     ment.

                     3. From the good offices process (1990-2014 and 2017) to the seisin of the
                       Court
                       54. Between 1990 and 2014, the good offices process was led by three
                     Personal Representatives appointed by successive Secretaries-­     General:
                     Mr. Alister McIntyre (1990‑1999), Mr. Oliver Jackman (1999‑2007) and
                     Mr. Norman Girvan (2010‑2014). The Parties, for their part, appointed
                     facilitators to assist the different Personal Representatives in their work
                     and to serve as a focal point with them. Regular meetings were held during
                     this period between the representatives of both States and the Secretary‑­
                     General, particularly in the margins of the annual session of the General
                     Assembly.

                        55. In a letter to her Venezuelan counterpart dated 2 December 2014,
                     the Minister for Foreign Affairs of Guyana observed that, after 25 years,
                     the good offices process had not brought the Parties any closer to a reso-
                     lution of the controversy. She stated that her Government was “reviewing
                     the other options under Article 33 of the United Nations Charter, as pro-
                     vided for by the 1966 Geneva Agreement, that could serve to bring to an
                     end the controversy”. In response to that statement, on 29 December
                     2014, Venezuela invited the Government of Guyana to “agree, as soon as
                     possible, [to] the designation of the Good Officer”. On 8 June 2015, the
                     Vice‑President of Guyana asked the Secretary-­General,

                          “within the context of [his] responsibility . . . and more specifically,
                          [his] mandate under the Geneva Agreement of 1966, to determine a
                          means of . . . settlement which[,] in [his] judgement, w[ould] bring a
                          definitive and conclusive end . . . to the controversy”.
                     In a letter dated 9 July 2015, the President of Venezuela asked the
                     ­Secretary‑General “to commence the process of appointing a Good Offi-
                      cer”.
                        56. In September 2015, during the 70th Session of the United Nations
                      General Assembly, the Secretary‑General, Mr. Ban Ki‑moon, held a
                      meeting with the Heads of State of Guyana and Venezuela. Thereafter,
                      on 12 November 2015, the Secretary‑General issued a document entitled
                      “The Way Forward”, in which he informed the Parties that “[i]f a practi-
                      cal solution to the controversy [were] not found before the end of his
                      tenure, [he] intend[ed] to initiate the process to obtain a final and binding
                      decision from the International Court of Justice”.


                     19




4 Ord_1205.indb 34                                                                                    20/12/21 15:50

                     471 	       arbitral award of 3 october 1899 (judgment)

                       57. In his statement of 16 December 2016, the Secretary-­General said
                     that he had decided to continue the good offices process for a further
                     year, with a new Personal Representative with a strengthened mandate of
                     mediation. He also announced that

                          “[i]f, by the end of 2017, the Secretary‑General concludes that signif-
                          icant progress has not been made toward arriving at a full agreement
                          for the solution of the controversy, he will choose the International
                          Court of Justice as the next means of settlement, unless both parties
                          jointly request that he refrain from doing so”.
                        58. The President of Venezuela, H.E. Mr. Nicolás Maduro Moros,
                     replied to the Secretary‑General in a letter of 17 December 2016, in which
                     he underlined Venezuela’s objection to “the intention . . . to recommend
                     to the Parties that they resort to the Court”, while at the same time stat-
                     ing its commitment to reaching a negotiated solution within the strict
                     framework of the Geneva Agreement. In a letter dated 21 December
                     2016, the President of Guyana, H.E. Mr. David A. Granger, for his part,
                     assured the President of Venezuela of his country’s commitment
                          “to fulfilling the highest expectations of the ‘Good Office’ process in
                          the coming twelve‑month period in accordance with the decision of
                          the Secretary-­General, to conclude a full settlement of the controversy
                          and, should it become necessary, to thereafter resolve it by recourse
                          to the International Court of Justice”.
                     He reaffirmed this position in a letter to the Secretary‑General on
                     22 December 2016.
                        59. After taking office on 1 January 2017, the new Secretary-­General,
                     Mr. António Guterres, continued the good offices process for a final year,
                     in conformity with his predecessor’s decision. In this context, on 23 Feb-
                     ruary 2017, he appointed Mr. Dag Nylander as his Personal Representa-
                     tive and gave him a strengthened mandate of mediation. Mr. Dag Nylander
                     held several meetings and had a number of exchanges with the Parties. In
                     letters dated 30 January 2018 to both Parties, the Secretary‑General
                     stated that he had “carefully analyzed the developments in the good
                     offices process during the course of 2017” and announced:

                            “Consequently, I have fulfilled the responsibility that has fallen
                          to me within the framework set by my predecessor and, significant
                          progress not having been made toward arriving at a full
                          agreement for the solution of the controversy, have chosen the Inter-
                          national Court of Justice as the means that is now to be used for its
                          solution.”
                       60. On 29 March 2018, Guyana filed its Application in the Registry of
                     the Court (see paragraph 1 above).

                     20




4 Ord_1205.indb 36                                                                                   20/12/21 15:50

                     472 	       arbitral award of 3 october 1899 (judgment)

                                 III. Interpretation of the Geneva Agreement

                        61. As described in paragraph 43 above, the Geneva Agreement estab-
                     lishes a three‑stage process for settling the controversy between the Par-
                     ties. The first step, set out in Article I, consists in establishing a Mixed
                     Commission “with the task of seeking satisfactory solutions for the prac-
                     tical settlement of the controversy” arising from Venezuela’s contention
                     that the 1899 Award is null and void. Should the Mixed Commission fail
                     to secure a full agreement on the resolution of the controversy within four
                     years of the conclusion of the Geneva Agreement, Article IV provides for
                     two additional steps in the dispute settlement process. That provision
                     reads as follows:
                               “(1) If, within a period of four years from the date of this Agree-
                          ment, the Mixed Commission should not have arrived at a full agree-
                          ment for the solution of the controversy it shall, in its final report,
                          refer to the Government of Guyana and the Government of Ven­
                          ezuela any outstanding questions. Those Governments shall without
                          delay choose one of the means of peaceful settlement provided in
                          Article 33 of the Charter of the United Nations.
                               (2) If, within three months of receiving the final report, the Gov-
                          ernment of Guyana and the Government of Venezuela should not
                          have reached agreement regarding the choice of one of the means of
                          settlement provided in Article 33 of the Charter of the United Nations,
                          they shall refer the decision as to the means of settlement to an
                          appropriate international organ upon which they both agree or,
                          ­
                          ­failing agreement on this point, to the Secretary‑General of the United
                           Nations. If the means so chosen do not lead to a solution of the
                           ­controversy, the said organ or, as the case may be, the Secretary‑­
                            General of the United Nations shall choose another of the means
                            stipulated in Article 33 of the Charter of the United Nations, and so
                            on until the controversy has been resolved or until all the means of
                            peaceful settlement there contemplated have been exhausted.”
                       62. According to Article 33 of the United Nations Charter:
                             “1. The parties to any dispute, the continuance of which is likely to
                          endanger the maintenance of international peace and security, shall,
                          first of all, seek a solution by negotiation, enquiry, mediation, concil-
                          iation, arbitration, judicial settlement, resort to regional agencies or
                          arrangements, or other peaceful means of their own choice.

                            2. The Security Council shall, when it deems necessary, call upon
                          the parties to settle their dispute by such means.”
                        63. As already noted (see paragraph 50 above), the Parties failed to
                     reach agreement on the choice of one of the means of peaceful settlement
                     set out in Article 33 of the Charter, as provided for by Article IV, para-
                     graph 1, of the Geneva Agreement. They then proceeded to the next step

                     21




4 Ord_1205.indb 38                                                                                    20/12/21 15:50

                     473 	       arbitral award of 3 october 1899 (judgment)

                     and referred this decision to the Secretary‑General of the United Nations
                     (see paragraph 51 above), pursuant to Article IV, paragraph 2, of the
                     Agreement. The Court will interpret this provision in order to determine
                     whether, in entrusting the decision as to the choice of one of the means of
                     settlement provided for in Article 33 of the Charter to the Secretary‑­
                     General, the Parties consented to settle their controversy by, inter alia,
                     judicial means. If it finds that they did, the Court will have to
                     ­determine whether this consent is subject to any conditions. As part of the
                      interpretation of Article IV, paragraph 2, of the Geneva Agreement,
                      the Court will first examine the use of the term “controversy” in this
                      ­provision.

                                A. The “Controversy” under the Geneva Agreement
                         64. For the purpose of identifying the “controversy” for the resolution
                     of which the Geneva Agreement was concluded, the Court will examine
                     the use of this term in this instrument. The Court observes that the
                     Geneva Agreement uses the term “controversy” as a synonym for the
                     word “dispute”. According to the established case law of the Court, a
                     dispute is “a disagreement on a point of law or fact, a conflict of legal
                     views or of interests between two persons” (Mavrommatis Palestine
                     ­Concessions, Judgment No. 2, 1924, P.C.I.J., Series A, No. 2, p. 11). In
                      this regard, the Court notes that Article IV of the Washington Treaty used
                      the term “controversy” when referring to the original dispute that was
                      submitted to the arbitral tribunal established under the Treaty to determine
                      the boundary line between the colony of British Guiana and the United
                      States of Venezuela. The Court further notes that, in the conclusion and
                      implementation of the Geneva Agreement, the parties have expressed
                      divergent views as to the validity of the 1899 Award rendered by the tri-
                      bunal and the implications of this question for their frontier. Thus, Arti-
                      cle I of the Geneva Agreement defines the mandate of the Mixed
                      Commission as seeking satisfactory solutions for the practical settlement
                      of “the controversy between Venezuela and the United Kingdom which
                      has arisen as the result of the Venezuelan contention that the Arbitral
                      Award of 1899 about the frontier between British Guiana and Venezuela
                      is null and void”. That contention by Venezuela was consistently opposed
                      by the United Kingdom in the period from 1962 until the adoption of the
                      Geneva Agreement on 17 February 1966, and subsequently by Guyana
                      after it became a party to the Geneva Agreement upon its independence,
                      in accordance with Article VIII thereof.


                        65. It follows, in the view of the Court, that the object of the Geneva
                     Agreement was to seek a solution to the frontier dispute between the par-
                     ties that originated from their opposing views as to the validity of the
                     1899 Award. This is also indicated in the title of the Geneva Agreement,
                     which is the “Agreement to Resolve the Controversy between Venezuela

                     22




4 Ord_1205.indb 40                                                                                   20/12/21 15:50

                     474 	       arbitral award of 3 october 1899 (judgment)

                     and the United Kingdom of Great Britain and Northern Ireland over the
                     Frontier between Venezuela and British Guiana”, and from the wording
                     of the last paragraph of its preamble. The same idea is implicit in Arti-
                     cle V, paragraph 1, of the Geneva Agreement which provides that
                          “nothing contained in this Agreement shall be interpreted as a renun-
                          ciation or diminution by the United Kingdom, British Guiana or
                          Venezuela of any basis of claim to territorial sovereignty in the terri-
                          tories of Venezuela or British Guiana, or of any previously asserted
                          rights of or claims to such territorial sovereignty, or as prejudicing
                          their position as regards their recognition or non-­recognition of a
                          right of, claim or basis of claim by any of them to such territorial
                          sovereignty”.


                     By referring to the preservation of their respective rights and claims
                     to such territorial sovereignty, the parties appear to have placed particu-
                     lar emphasis on the fact that the “controversy” referred to in the
                     Geneva Agreement primarily relates to the dispute that has arisen as a
                     result of Venezuela’s contention that the 1899 Award is null and void
                     and its implications for the boundary line between Guyana and Vene­
                     zuela.
                        66. Consequently, the Court is of the opinion that the “controversy”
                     that the parties agreed to settle through the mechanism established under
                     the Geneva Agreement concerns the question of the validity of the
                     1899 Award, as well as its legal implications for the boundary line between
                     Guyana and Venezuela.

                       B. Whether the Parties Gave Their Consent to the Judicial Settlement
                               of the Controversy under Article IV, Paragraph 2,
                                            of the Geneva Agreement
                         67. The Court notes that, unlike other provisions in treaties which
                     refer directly to judicial settlement by the Court, Article IV, paragraph 2,
                     of the Geneva Agreement refers to a decision by a third party with regard
                     to the choice of the means of settlement. The Court must first ascertain
                     whether the Parties conferred on that third party, in this instance the
                     ­Secretary‑General, the authority to choose, by a decision which is binding
                      on them, the means of settlement of their controversy. To this end, it will
                      interpret the first sentence of Article IV, paragraph 2, of the Geneva
                      Agreement, which provides that “[the parties] shall refer the decision . . .
                      to the Secretary‑General”. If it finds that this was their intention, the
                      Court will then determine whether the Parties consented to the choice by
                      the Secretary-­General of judicial settlement. It will do so by interpreting
                      the last sentence of this provision, which provides that the Secretary‑­
                      General “shall choose another of the means stipulated in Article 33 of
                      the Charter of the United Nations, and so on until the controversy has

                     23




4 Ord_1205.indb 42                                                                                   20/12/21 15:50

                     475 	       arbitral award of 3 october 1899 (judgment)

                     been resolved or until all the means of peaceful settlement there contem-
                     plated have been exhausted”.

                     1. Whether the decision of the Secretary-­General has a binding character


                         68. Guyana considers that the decision of the Secretary‑General can-
                     not be regarded as a mere recommendation. It argues that it is clear from
                     the use of the term “shall” in the English text of Article IV, paragraph 2,
                     of the Geneva Agreement (“shall refer the decision”) that there is an
                     ensuing obligation. It adds that the use of the term “decision” in English
                     shows that the Secretary‑General’s authority to choose the means of
                     ­settlement was intended to produce a legally binding effect.
                         69. In its Memorandum, Venezuela contends that the Secretary-­
                      General’s decision can only be taken as a recommendation. It relies on
                      the preamble to the Geneva Agreement to argue that Guyana’s proposed
                      interpretation is inconsistent with the object and purpose of this instru-
                      ment because “[i]t is not just a question of settling the dispute, but of
                      doing it by means of a practical, acceptable and satisfactory settlement
                      agreed by the Parties”. Venezuela further argues that a choice on the
                      means of settlement to be used by the Parties is not in itself sufficient to
                      “materialize the recourse to a specific means of settlement”.


                                                           * *
                        70. To interpret the Geneva Agreement, the Court will apply the rules
                     on treaty interpretation to be found in Articles 31 and 32 of the Vienna
                     Convention on the Law of Treaties (hereinafter the “Vienna Convention”)
                     (Dispute regarding Navigational and Related Rights (Costa Rica v. Nicara-
                     gua), Judgment, I.C.J. Reports 2009, p. 237, para. 47). Although that con-
                     vention is not in force between the Parties and is not, in any event,
                     applicable to instruments concluded before it entered into force, such as
                     the Geneva Agreement, it is well established that these articles reflect rules
                     of customary international law (Question of the Delimitation of the Conti-
                     nental Shelf between Nicaragua and Colombia beyond 200 Nautical Miles
                     from the Nicaraguan Coast (Nicaragua v. Colombia), ­Preliminary Objec-
                     tions, Judgment, I.C.J. Reports 2016 (I), p. 116, para. 33).
                        71. In accordance with the rule of interpretation enshrined in Arti-
                     cle 31, paragraph 1, of the Vienna Convention, a treaty must be inter-
                     preted in good faith in accordance with the ordinary meaning to be given
                     to the terms of the treaty in their context and in the light of its object and
                     purpose. These elements of interpretation are to be considered as a whole
                     (Maritime Delimitation in the Indian Ocean (Somalia v. Kenya), Prelimi-
                     nary Objections, Judgment, I.C.J. Reports 2017, p. 29, para. 64).
                        72. The first sentence of Article IV, paragraph 2, of the Geneva Agree-
                     ment provides that the Parties “shall refer the decision . . . to the Secretary‑­

                     24




4 Ord_1205.indb 44                                                                                       20/12/21 15:50

                     476 	       arbitral award of 3 october 1899 (judgment)

                     General”. The Court previously observed in its Judgment on the
                     preliminary objections in the case concerning Immunities and Criminal
                     Proceedings (Equatorial Guinea v. France) that the use of the word
                     “shall” in the provisions of a convention should be interpreted as impos-
                     ing an obligation on States parties to that convention (I.C.J. Reports
                     2018 (I), p. 321, para. 92). The same applies to the paragraph of the
                     Geneva Agreement cited above. The verb “refer” in the provision at hand
                     conveys the idea of entrusting a matter to a third party. As regards
                     the word “decision”, it is not synonymous with “recommendation” and sug-
                     gests the binding character of the action taken by the Secretary‑General
                     as to his choice of the means of settlement. These terms, taken together,
                     indicate that the Parties made a legal commitment to comply with the
                     decision of the third party on whom they conferred such authority, in this
                     instance the Secretary-­General of the United Nations.


                        73. As the Court has noted in a number of cases, the purpose of a
                     treaty may be indicated in its title and preamble (see, for example, Ques-
                     tion of the Delimitation of the Continental Shelf between Nicaragua and
                     Colombia beyond 200 Nautical Miles from the Nicaraguan Coast (Nicara-
                     gua v. Colombia), Preliminary Objections, Judgment, I.C.J. Reports
                     2016 (I), p. 118, para. 39; Certain Norwegian Loans (France v. Norway),
                     Judgment, I.C.J. Reports 1957, p. 24). In the present case, the Agreement
                     is entitled “Agreement to Resolve the Controversy . . . over the Frontier
                     between Venezuela and British Guiana” and its preamble states that it
                     was concluded “to resolve” that controversy. The Agreement also refers,
                     in Article I, to the task of “seeking satisfactory solutions for the practical
                     settlement of the controversy”. This indicates that the object and purpose
                     of the Geneva Agreement is to ensure a definitive resolution of the con-
                     troversy between the Parties.

                        74. In view of the foregoing, the Court considers that the Parties con-
                     ferred on the Secretary‑General the authority to choose, by a decision
                     which is binding on them, the means to be used for the settlement of their
                     controversy.
                        75. This conclusion is also supported by the position of Venezuela set
                     out in its Exposition of Motives for the Draft Law Ratifying the Protocol
                     of Port of Spain of 22 June 1970, in which it is stated that
                          “the possibility existed that . . . an issue of such vital importance . . .
                          as the determination of the means of dispute settlement, would have
                          left the hands of the two directly interested Parties, to be decided by
                          an international institution chosen by them, or failing that, by the
                          Secretary-­General of the United Nations”.
                       76. In these proceedings, the Court need not, in principle, resort to the
                     supplementary means of interpretation mentioned in Article 32 of the
                     Vienna Convention. However, as in other cases, it may have recourse to

                     25




4 Ord_1205.indb 46                                                                                      20/12/21 15:50

                     477 	       arbitral award of 3 october 1899 (judgment)

                     these supplementary means, such as the circumstances in which the
                     Geneva Agreement was concluded, in order to seek a possible confirma-
                     tion of its interpretation of the text of the Geneva Agreement (see, for
                     example, Maritime Dispute (Peru v. Chile), Judgment, I.C.J. Reports
                     2014, p. 30, para. 66; Maritime Delimitation and Territorial Questions
                     between Qatar and Bahrain (Qatar v. Bahrain), Jurisdiction and Admissi-
                     bility, Judgment, I.C.J. Reports 1995, p. 21, para. 40; Territorial Dispute
                     (Libyan Arab Jamahiriya/Chad), Judgment, I.C.J. Reports 1994, p. 27,
                     para. 55).
                        77. In this regard, the Court observes that, in his statement of 17 March
                     1966 before the National Congress on the occasion of the ratification of
                     the Geneva Agreement, the Venezuelan Minister for Foreign Affairs,
                     Mr. Ignacio Iribarren Borges, in describing the discussions that had taken
                     place at the Geneva Conference, asserted that “[t]he only role entrusted
                     to the Secretary‑General of the United Nations [was] to indicate to
                     the ­parties the means of peaceful settlement of disputes . . . provided in
                     ­Article 33”. He went on to state that, having rejected the British proposal
                      to entrust that role to the General Assembly of the United
                      Nations, “­Venezuela [had] then suggested giving this role to the Secretary‑­
                      General”.
                        78. For the Court, the circumstances in which the Geneva Agreement
                      was concluded support the conclusion that the Parties conferred on the
                      Secretary‑General the authority to choose, by a decision which is binding
                      on them, the means of settlement of their controversy.

                     2. Whether the Parties consented to the choice by the Secretary-­General of
                       judicial settlement
                       79. The Court now turns to the interpretation of the last sentence of
                     Article IV, paragraph 2, of the Geneva Agreement, which provides that
                     the Secretary-­General
                          “shall choose another of the means stipulated in Article 33 of the
                          Charter of the United Nations, and so on until the controversy has
                          been resolved or until all the means of peaceful settlement there con-
                          templated have been exhausted”.

                                                         * *
                        80. According to Guyana, “[t]he unqualified renvoi to Article 33
                     empowers the Secretary‑General to decide that the parties shall have
                     recourse to judicial settlement”. It adds that an interpretation of Arti-
                     cle IV, paragraph 2, of the Geneva Agreement which excludes the possi-
                     bility of judicial settlement would deprive the treaty of its effectiveness
                     and would lock the Parties “into a never-­ending process of diplomatic
                     negotiation, where successful resolution could be permanently foreclosed
                     by either one of them”. The Applicant further contends that the circum-

                     26




4 Ord_1205.indb 48                                                                                    20/12/21 15:50

                     478 	       arbitral award of 3 october 1899 (judgment)

                     stances surrounding the conclusion of the Geneva Agreement “confirm
                     that the parties understood and accepted that their deliberate renvoi to
                     Article 33 made it possible that the controversy ultimately would be
                     resolved by judicial settlement”.
                        81. In its Memorandum, Venezuela acknowledges that Article 33 of
                     the Charter includes judicial settlement. However, it argues that since
                     Article I of the Geneva Agreement refers to “seeking satisfactory solu-
                     tions for the practical settlement of the controversy”, this excludes judi-
                     cial settlement unless the Parties consent to resort to it by special
                     agreement.

                                                          * *
                        82. Given that Article IV, paragraph 2, of the Geneva Agreement
                     refers to Article 33 of the Charter of the United Nations, which includes
                     judicial settlement as a means of dispute resolution, the Court considers
                     that the Parties accepted the possibility of the controversy being settled
                     by that means. It is of the opinion that if they had wished to exclude such
                     a possibility, the Parties could have done so during their negotiations.
                     Equally, instead of referring to Article 33 of the Charter, they could have
                     set out the means of settlement envisaged while omitting judicial settle-
                     ment, which they did not do either.
                        83. The Court notes that, according to the wording of Article IV, para-
                     graph 2, of the Geneva Agreement, the Parties conferred on the Secretary-­
                     General the authority to choose among the means of dispute settlement
                     provided for in Article 33 of the Charter “until the controversy has been
                     resolved”. It observes that Article 33 of the Charter includes, on the one
                     hand, political and diplomatic means, and, on the other, adjudicatory
                     means such as arbitration or judicial settlement. The willingness of the
                     Parties to resolve their controversy definitively is indicated by the fact that
                     the means listed include arbitration and judicial settlement, which are by
                     nature binding. The phrase “and so on until the controversy has been
                     resolved” also suggests that the Parties conferred on the Secretary-­General
                     the authority to choose the most appropriate means for a definitive resolu-
                     tion of the controversy. The Court considers that the Secretary‑General’s
                     choice of a means that leads to the resolution of the controversy fulfils his
                     responsibility under Article IV, paragraph 2, of the Geneva Agreement, in
                     accordance with the object and purpose of that instrument.
                        84. In light of the above analysis, the Court concludes that the means
                     of dispute settlement at the disposal of the Secretary-­General, to which
                     the Parties consented under Article IV, paragraph 2, of the Geneva
                     Agreement, include judicial settlement.
                        85. It is recalled that, during the oral proceedings (see paragraph 17
                     above), the following question was put by a Member of the Court:
                            “Article IV, paragraph 2, of the Geneva Agreement of 17 February
                          1966 concludes with an alternative, according to which either the con-

                     27




4 Ord_1205.indb 50                                                                                     20/12/21 15:50

                     479 	       arbitral award of 3 october 1899 (judgment)

                          troversy has been resolved or the means of peaceful settlement pro-
                          vided in Article 33 of the Charter of the United Nations have been
                          exhausted. My question is the following: is it possible to conceive of
                          a situation where all means of peaceful settlement have been exhausted
                          without the controversy having been resolved?”
                     In its reply to that question, Guyana argued that a situation in which all
                     the means of peaceful settlement had been exhausted without the contro-
                     versy being resolved was inconceivable. In its view, “[t]he 1966 Geneva
                     Agreement established a procedure to ensure that the controversy would
                     be finally and completely resolved” and “[b]ecause arbitration and judi-
                     cial settlement are among the means of settlement listed in Article 33, a
                     final and complete resolution of the controversy . . . is ensured”.
                        86. The Court notes that its conclusion that the Parties consented to
                     judicial settlement under Article IV of the Geneva Agreement is not called
                     into question by the phrase “or until all the means of peaceful settlement
                     there contemplated have been exhausted” at paragraph 2 of that Article,
                     which might suggest that the Parties had contemplated the possibility that
                     the choice, by the Secretary‑General, of the means provided for in Arti-
                     cle 33 of the Charter, which include judicial settlement, would not lead to
                     a resolution of the controversy. There are various reasons why a judicial
                     decision, which has the force of res judicata and clarifies the rights and
                     obligations of the parties, might not in fact lead to the final settlement of
                     a dispute. It suffices for the Court to observe that, in this case, a judicial
                     decision declaring the 1899 Award to be null and void without delimiting
                     the boundary between the Parties might not lead to the definitive resolu-
                     tion of the controversy, which would be contrary to the object and pur-
                     pose of the Geneva Agreement.

                        87. In this regard, the Court notes that the joint statement on the min-
                     isterial conversations held in Geneva on 16 and 17 February 1966 between
                     the Venezuelan Minister for Foreign Affairs, his British counterpart and
                     the Prime Minister of British Guiana declares that “[a]s a consequence of
                     the deliberations an agreement was reached whose stipulations will enable
                     a definitive solution for [the] problems [relating to the relations between
                     Venezuela and British Guiana]”. Similarly, the Venezuelan law ratifying
                     the Geneva Agreement of 13 April 1966 states as follows:
                            “Every single part and all parts of the Agreement signed in Geneva
                          on 17 February 1966 by the Governments of the Republic of V­ enezuela
                          and [the] United Kingdom of Great Britain and Northern Ireland in
                          consultation with the Government of British Guiana, in order to solve
                          the issue between Venezuela and [the] United Kingdom over the bor-
                          der line with British Guiana have been approved for any relevant legal
                          purposes.”
                       88. In light of the above, the Court concludes that the Parties con-
                     sented to the judicial settlement of their controversy.

                     28




4 Ord_1205.indb 52                                                                                    20/12/21 15:50

                     480 	       arbitral award of 3 october 1899 (judgment)

                      C. Whether the Consent Given by the Parties to the Judicial Settlement
                              of Their Controversy under Article IV, Paragraph 2,
                                      of the Geneva Agreement Is Subject
                                               to any Conditions
                        89. The Court observes that, in treaties by which parties consent to the
                     judicial settlement of a dispute, it is not unusual for them to subject such
                     consent to conditions which must be regarded as constituting the limits
                     thereon (see Application of the International Convention on the Elimination
                     of All Forms of Racial Discrimination (Georgia v. Russian Federation),
                     Preliminary Objections, Judgment, I.C.J. Reports 2011 (I), pp. 124‑125,
                     paras. 130‑131; Armed Activities on the Territory of the Congo (New
                     Application: 2002) (Democratic Republic of the Congo v. Rwanda), Juris-
                     diction and Admissibility, Judgment, I.C.J. Reports 2006, p. 39, para. 88).
                     The Court must therefore now ascertain whether the Parties’ consent to
                     the means of judicial settlement, as expressed in Article IV, paragraph 2,
                     of the Geneva Agreement, is subject to certain conditions.
                        90. The Parties do not dispute that the Secretary-­General is required to
                     establish that the means previously chosen have not “le[d] to a solution of
                     the controversy” before “choos[ing] another of the means stipulated in
                     Article 33 of the Charter of the United Nations”. The Court will there-
                     fore interpret only the terms of the second sentence of this provision,
                     which provides that, if the means chosen do not lead to a resolution of
                     the controversy, “the Secretary‑General . . . shall choose another of the
                     means stipulated in Article 33 of the Charter of the United Nations, and
                     so on until the controversy has been resolved or until all the means of peace-
                     ful settlement there contemplated have been exhausted” (emphasis added).

                                                          * *
                       91. Guyana maintains that the Secretary‑General’s decision to choose
                     the judicial means of settlement of the controversy constitutes a proper
                     exercise of his authority under Article IV, paragraph 2, of the Geneva
                     Agreement. It contends that the use of the definite article “the” (one of
                     “the” means) is “indicative of comprehensiveness” and implies that the
                     Secretary‑General can choose any of those means without following a
                     particular order. It adds that “[i]f the means were to be applied mechani-
                     cally, in the order in which they appear in Article 33, the role of a third
                     party in the ‘decision as to the means’ would be unnecessary”.
                       92. While Guyana acknowledges that, in the past, some Secretaries‑­
                     General have consulted with the Parties during the process of choosing
                     the means of settlement, it emphasizes that consultation with the Parties
                     to ascertain their willingness to participate in such a process in no way
                     detracts from the Secretary‑General’s authority to decide unilaterally on
                     the means of settlement to be used.

                                                           *

                     29




4 Ord_1205.indb 54                                                                                    20/12/21 15:50

                     481 	       arbitral award of 3 october 1899 (judgment)

                        93. In its Memorandum, Venezuela contends that the Secretary‑­
                     General’s decision is not consistent with his mandate under Article IV,
                     paragraph 2, of the Geneva Agreement. It argues that the proper exercise
                     of those powers consists in following the order in which the means of settle-
                     ment appear in Article 33 of the Charter. It bases this interpretation on
                     the expression “and so on” (in the equally authoritative Spanish text: “y
                     así sucesivamente”), which appears in the last sentence of Article IV,
                     paragraph 2, of the Geneva Agreement.

                       94. Venezuela adds that the practice whereby the Parties are consulted
                     and give their consent to the choice contemplated by the Secretary-­
                     General must not be ignored.

                                                        * *
                        95. The Court must determine whether, under Article IV, paragraph 2,
                     of the Geneva Agreement, the Parties’ consent to the settlement of their
                     controversy by judicial means is subject to the condition that the
                     Secretary-­General follow the order in which the means of settlement are
                     listed in Article 33 of the United Nations Charter.
                        96. The Court observes that the use of the verb “choose” in Article IV,
                     paragraph 2, of the Geneva Agreement, which denotes the action of
                     deciding between a number of solutions, excludes the idea that it is neces-
                     sary to follow the order in which the means of settlement appear in Arti-
                     cle 33 of the Charter. In its view, the Parties understood the reference to
                     a choice of “the” means and, should the first fail, of “another” of those
                     means as signifying that any of those means could be chosen. The expres-
                     sion “and so on”, on which Venezuela bases its argument (“y así sucesi-
                     vamente” in the Spanish text), refers to a series of actions or events
                     occurring in the same manner, and merely conveys the idea of decision-­
                     making continuing until the controversy is resolved or all the means of
                     settlement are exhausted. Therefore, the ordinary meaning of this provi-
                     sion indicates that the Secretary‑General is called upon to choose any of
                     the means listed in Article 33 of the Charter but is not required to follow
                     a particular order in doing so.
                        97. In the view of the Court, an interpretation of Article IV, para-
                     graph 2, of the Geneva Agreement whereby the means of settlement should
                     be applied successively, in the order in which they are listed in Article 33
                     of the Charter, could prove contradictory to the object and purpose of the
                     Geneva Agreement for a number of reasons. First, the exhaustion of some
                     means would render recourse to other means pointless. Moreover, such an
                     interpretation would delay resolution of the controversy, since some means
                     may be more effective than others in light of the circumstances surround-
                     ing the controversy between the Parties. In contrast, the flexibility and
                     latitude afforded to the Secretary‑General in the exercise of the decision‑­
                     making authority conferred on him contribute to the aim of finding a
                     practical, effective and definitive resolution of the controversy.

                     30




4 Ord_1205.indb 56                                                                                   20/12/21 15:50

                     482 	       arbitral award of 3 october 1899 (judgment)

                       98. The Court also recalls that the Charter of the United Nations does
                     not require the exhaustion of diplomatic negotiations as a precondition
                     for the decision to resort to judicial settlement (see, for example, Land
                     and Maritime Boundary between Cameroon and Nigeria (Cameroon v.
                     Nigeria), Preliminary Objections, Judgment, I.C.J. Reports 1998, p. 303,
                     para. 56).
                       99. Furthermore, regarding the Parties’ subsequent practice, the Court
                     observes that both Guyana and Venezuela accepted that good offices
                     were covered by the phrase “other peaceful means of their own choice”,
                     which appears at the end of the list of means set out in Article 33, para-
                     graph 1, of the Charter. Yet both Parties welcomed the Secretary‑­
                     General’s decision to choose that means of settlement rather than begin
                     with negotiation, enquiry or conciliation. In so doing, they acknowledged
                     that the Secretary‑General was not required to follow the order in which
                     the means of settlement are listed in Article 33 of the Charter but instead
                     had the authority to give preference to one means over another.

                        100. Regarding the question of consultation, the Court is of the view
                     that nothing in Article IV, paragraph 2, of the Geneva Agreement requires
                     the Secretary-­General to consult with the Parties before choosing a means
                     of settlement. It also observes that, although the successive Secretaries-­
                     General consulted with the Parties, it is clear from the various communi-
                     cations of the Secretaries-­General (in particular the telegram of 31 August
                     1983 from the Secretary‑General, Mr. Javier Pérez de Cuéllar, to the
                     Minister for Foreign Affairs of Guyana) that the sole aim of such consul-
                     tation was to gather information from the Parties in order to choose the
                     most appropriate means of settlement.

                                                           *
                        101. The Court concludes that, having failed to reach an agreement,
                     the Parties entrusted to the Secretary‑General, pursuant to Article IV,
                     paragraph 2, of the Geneva Agreement, the role of choosing any of the
                     means of settlement set out in Article 33 of the Charter. In choosing the
                     means of settlement, the Secretary‑General is not required, under Arti-
                     cle IV, paragraph 2, to follow a particular order or to consult with the
                     Parties on that choice. Finally, the Parties also agreed to give effect to the
                     decision of the Secretary‑General.


                                          IV. Jurisdiction of the Court

                        102. As the Court has established above (see paragraphs 82 to 88), by
                     virtue of Article IV, paragraph 2, of the Geneva Agreement, the Parties
                     accepted the possibility of the controversy being resolved by means of judi-
                     cial settlement. The Court will therefore now examine whether, by choosing
                     the International Court of Justice as the means of judicial settlement for the

                     31




4 Ord_1205.indb 58                                                                                    20/12/21 15:50

                     483 	       arbitral award of 3 october 1899 (judgment)

                     controversy between Guyana and Venezuela, the Secretary‑General acted
                     in accordance with Article IV, paragraph 2, of the Geneva Agreement. If it
                     finds that he did, the Court will have to determine the legal effect of the
                     decision of the Secretary‑General of 30 January 2018 on the jurisdiction of
                     the Court under Article 36, paragraph 1, of its Statute.

                         A. The Conformity of the Decision of the Secretary‑General of
                     30 January 2018 with Article IV, Paragraph 2, of the Geneva Agreement
                       103. The Court recalls that on 30 January 2018, the Secretary-­General
                     addressed two identical letters to the Presidents of Guyana and Venezuela
                     in relation to the settlement of the controversy. The letter addressed to
                     the President of Guyana reads as follows:
                             “I have the honour to write to you regarding the controversy
                          between the Co‑operative Republic of Guyana and the Bolivarian
                          Republic of Venezuela which has arisen as the result of the Venezue-
                          lan contention that the Arbitral Award of 1899 about the frontier
                          between British Guiana and Venezuela is null and void (‘the contro-
                          versy’).
                             As you will be aware, Article IV, paragraph 2 of the Agreement to
                          Resolve the Controversy between Venezuela and the United King-
                          dom of Great Britain and Northern Ireland over the Frontier between
                          Venezuela and British Guiana, signed at Geneva on 17 February 1966
                          (the ‘Geneva Agreement’), confers upon the Secretary‑General of the
                          United Nations the power and the responsibility to choose from
                          among those means of peaceful settlement contemplated in Article 33
                          of the Charter of the United Nations, the means of settlement to be
                          used for the resolution of the controversy.
                             If the means so chosen does not lead to a solution of the contro-
                          versy, Article IV, paragraph 2 of the Geneva Agreement goes on to
                          confer upon the Secretary‑General the responsibility to choose
                          another means of peaceful settlement contemplated in Article 33 of
                          the Charter.
                             As you will also be aware, former Secretary-­General Ban Ki‑moon
                          communicated to you and to the President of the Bolivarian Repub-
                          lic of Venezuela a framework for the resolution of the border contro-
                          versy based on his conclusions on what would constitute the most
                          appropriate next steps. Notably, he concluded that the Good Offices
                          Process, which had been conducted since 1990, would continue for
                          one final year, until the end of 2017, with a strengthened mandate of
                          mediation. He also reached the conclusion that if, by the end of 2017,
                          I, as his successor, concluded that significant progress had not been
                          made toward arriving at a full agreement for the solution of the con-
                          troversy, I would choose the International Court of Justice as the next
                          means of settlement, unless the Governments of Guyana and Vene-
                          zuela jointly requested that I refrain from doing so.

                     32




4 Ord_1205.indb 60                                                                                  20/12/21 15:50

                     484 	       arbitral award of 3 october 1899 (judgment)

                             In early 2017, I appointed a Personal Representative, Mr. Dag Hal-
                          vor Nylander, who engaged in intensive high-level efforts to seek a
                          negotiated settlement.
                             Consistently with the framework set by my predecessor, I have
                          carefully analyzed the developments in the good offices process during
                          the course of 2017.
                             Consequently, I have fulfilled the responsibility that has fallen to
                          me within the framework set by my predecessor and, significant pro-
                          gress not having been made toward arriving at a full agreement for
                          the solution of the controversy, have chosen the International Court
                          of Justice as the means that is now to be used for its solution.
                             At the same time, it is my considered view that your Government
                          and that of the Bolivarian Republic of Venezuela could benefit from
                          the continued good offices of the United Nations through a comple-
                          mentary process established on the basis of my power under the Char-
                          ter. A good offices process could be supportive in at least the different
                          ways set out below.
                             Firstly, should both Governments accept the offer of a complemen-
                          tary good offices process, I believe this process could contribute to the
                          use of the selected means of peaceful settlement.
                             In addition, should both Governments wish to attempt to
                          resolve the controversy through direct negotiations, in parallel to a
                          judicial process, a good offices process could contribute to such nego-
                          tiations.
                             Thirdly, as the bilateral relationship between your Government and
                          that of the Bolivarian Republic of Venezuela is broader than the con-
                          troversy, both Governments may wish to address through a good
                          offices process any other important pending issues that would benefit
                          from third-party facilitation.
                             I trust that a complementary good offices process would also con-
                          tribute to the continuation of the friendly and good-­neighbourly rela-
                          tions that have characterized exchanges between the two countries.
                             In closing, I should like to inform you that I will be making this
                          way forward public. I have sent an identical letter to the President of
                          the Bolivarian Republic of Venezuela, and I enclose a copy of that
                          letter.”
                        104. The Court first notes that, in taking his decision, the Secretary‑­
                     General expressly relied upon Article IV, paragraph 2, of the Geneva
                     Agreement. The Court further notes that, if the means of settlement pre-
                     viously chosen does not lead to a solution of the controversy, this provi-
                     sion calls upon the Secretary-­General to choose another of the means of
                     settlement provided for in Article 33 of the Charter of the United Nations,
                     without requiring him to follow any particular sequence (see para-
                     graph 101 above).
                        105. The Court is of the view that the means previously chosen by the
                     Secretary‑General “d[id] not lead to a solution of the controversy” within

                     33




4 Ord_1205.indb 62                                                                                    20/12/21 15:50

                     485 	       arbitral award of 3 october 1899 (judgment)

                     the terms of Article IV, paragraph 2. By 2014, the Parties had already
                     been engaged in the good offices process within the framework of the
                     Geneva Agreement for over twenty years, under the supervision of three
                     Personal Representatives appointed by successive Secretaries‑General, in
                     order to find a solution to the controversy (see paragraph 54 above). As
                     a result, in his decision of 30 January 2018, the Secretary‑General stated
                     that, no significant progress having been made towards arriving at a full
                     agreement for the solution of the controversy in the good offices process,
                     he had “chosen the International Court of Justice as the means that is
                     now to be used for its solution”, thereby fulfilling his responsibility to
                     choose another means of settlement among those set out in Article 33 of
                     the Charter of the United Nations.

                        106. Neither Article IV, paragraph 2, of the Geneva Agreement nor
                     Article 33 of the Charter of the United Nations expressly mentions the
                     International Court of Justice. However, the Court, being the “principal
                     judicial organ of the United Nations” (Article 92 of the Charter of the
                     United Nations), constitutes a means of “judicial settlement” within the
                     meaning of Article 33 of the Charter. The Secretary‑General could there-
                     fore choose the Court, on the basis of Article IV, paragraph 2, of the
                     Geneva Agreement, as the judicial means of settlement of the controversy
                     between the Parties.
                        107. Moreover, the circumstances surrounding the conclusion of the
                     Geneva Agreement, which include ministerial statements and parliamen-
                     tary debates (see Fisheries Jurisdiction (Spain v. Canada), Jurisdiction of
                     the Court, Judgment, I.C.J. Reports 1998, p. 454, para. 49, and p. 457,
                     para. 60; Aegean Sea Continental Shelf (Greece v. Turkey), Judgment,
                     I.C.J. Reports 1978, p. 29, para. 69), indicate that recourse to the Interna-
                     tional Court of Justice was contemplated by the parties during their
                     negotiations. In particular, the Court notes that, on the occasion
                     ­
                     of the ratification of the Agreement, the Minister for Foreign Affairs of
                     Venezuela stated the following before the Venezuelan National Congress:
                             “After some informal discussions, our Delegation chose to leave a
                          proposal on the table similar to that third formula which had been
                          rejected in London, adding to it recourse to the International Court
                          of Justice. The Delegations of Great Britain and British Guiana, after
                          studying in detail the proposal, and even though they were receptive
                          to it by the end, objected to the specific mention of recourse to arbi-
                          tration and to the International Court of Justice. The objection was
                          bypassed by replacing that specific mention by referring to Article 33
                          of the United Nations Charter which includes those two procedures, that
                          is arbitration and recourse to the International Court of Justice, and
                          the possibility of achieving an agreement was again on the table. It
                          was on the basis of this Venezuelan proposal that the Geneva Agree-
                          ment was reached. Far from this being an imposition, as has been
                          maliciously said, or a British ploy which surprised the naivety of the

                     34




4 Ord_1205.indb 64                                                                                   20/12/21 15:50

                     486 	        arbitral award of 3 october 1899 (judgment)

                          Venezuelan Delegation, it is based on a Venezuelan proposal which
                          was once rejected in London and has now been accepted in Geneva.”
                          (Emphasis added.)


                     The Court considers that the words of the Venezuelan Minister for For-
                     eign Affairs demonstrate that the parties to the Geneva Agreement
                     intended to include the possibility of recourse to the International Court
                     of Justice when they agreed to the Secretary‑General choosing among the
                     means set out in Article 33 of the Charter of the United Nations.
                        108. In light of the foregoing, the Court is of the view that, by conclud-
                     ing the Geneva Agreement, both Parties accepted the possibility that,
                     under Article IV, paragraph 2, of that instrument, the Secretary-­General
                     could choose judicial settlement by the International Court of Justice as
                     one of the means listed in Article 33 of the Charter of the United Nations
                     for the resolution of the controversy. The decision of the Secretary-­
                     General of 30 January 2018 was therefore taken in conformity with the
                     terms of Article IV, paragraph 2, of the Geneva Agreement.

                                                          *
                        109. The Court observes that the fact that the Secretary‑General
                     invited Guyana and Venezuela, if they so wished, “to attempt to resolve
                     the controversy through direct negotiations, in parallel to a judicial pro-
                     cess” and his offer of good offices to that end do not affect the conformity
                     of the decision with Article IV, paragraph 2, of the Geneva Agreement.
                     The Court has already explained in the past that parallel attempts at set-
                     tlement of a dispute by diplomatic means do not prevent it from being
                     dealt with by the Court (see, for example, Passage through the Great Belt
                     (Finland v. Denmark), Provisional Measures, Order of 29 July 1991,
                     I.C.J. Reports 1991, p. 20, para. 35). In the present case, the Secretary‑­
                     General simply reminded the Parties that negotiations were a means of
                     settlement that remained available to them while the dispute was pending
                     before the Court.

                             B. The Legal Effect of the Decision of the Secretary-­General
                                                 of 30 January 2018
                        110. The Court now turns to the legal effect of the decision of the
                     Secretary-­General on its jurisdiction under Article 36, paragraph 1, of its
                     Statute, which provides that “[t]he jurisdiction of the Court comprises all
                     cases which the parties refer to it and all matters specially provided for in
                     the Charter of the United Nations or in treaties and conventions in force”.
                        111. The Court recalls that “its jurisdiction is based on the consent of
                     the parties and is confined to the extent accepted by them” (Armed Activ-
                     ities on the Territory of the Congo (New Application: 2002) (Democratic

                     35




4 Ord_1205.indb 66                                                                                   20/12/21 15:50

                     487 	       arbitral award of 3 october 1899 (judgment)

                     Republic of the Congo v. Rwanda), Jurisdiction and Admissibility, Judg-
                     ment, I.C.J. Reports 2006, p. 39, para. 88).
                        112. Both this Court and its predecessor have previously observed in a
                     number of cases that the parties are not bound to express their consent to
                     the Court’s jurisdiction in any particular form (ibid., p. 18, para. 21; see
                     also Corfu Channel (United Kingdom v. Albania), Preliminary Objection,
                     Judgment, 1948, I.C.J. Reports 1947‑1948, p. 27; Rights of Minorities in
                     Upper Silesia (Minority Schools), Judgment No. 12, 1928, P.C.I.J., Series A,
                     No. 15, pp. 23‑24). Consequently, there is nothing in the Court’s Statute to
                     prevent the Parties from expressing their consent through the mechanism
                     established under Article IV, paragraph 2, of the Geneva Agreement.
                        113. The Court must however satisfy itself that there is an unequivocal
                     indication of the desire of the parties to a dispute to accept the jurisdic-
                     tion of the Court in a voluntary and indisputable manner (Certain Ques-
                     tions of Mutual Assistance in Criminal Matters (Djibouti v. France),
                     Judgment, I.C.J. Reports 2008, p. 204, para. 62).
                        114. The Court recalls that Venezuela has argued that the Geneva
                     Agreement is not sufficient in itself to found the jurisdiction of the Court
                     and that the subsequent consent of the Parties is required even after the
                     decision of the Secretary-­General to choose the International Court of
                     Justice as the means of judicial settlement. However, the decision taken
                     by the Secretary‑General in accordance with the authority conferred
                     upon him under Article IV, paragraph 2, of the Geneva Agreement would
                     not be effective (see paragraphs 74 to 78 above) if it were subject to the
                     further consent of the Parties for its implementation. Moreover, an inter-
                     pretation of Article IV, paragraph 2, that would subject the implementa-
                     tion of the decision of the Secretary‑General to further consent by the
                     Parties would be contrary to this provision and to the object and purpose
                     of the Geneva Agreement, which is to ensure a definitive resolution of the
                     controversy, since it would give either Party the power to delay indefi-
                     nitely the resolution of the controversy by withholding such consent.
                        115. For all these reasons, the Court concludes that, by conferring on
                     the Secretary‑General the authority to choose the appropriate means of
                     settlement of their controversy, including the possibility of recourse to
                     judicial settlement by the International Court of Justice, Guyana and
                     Venezuela consented to its jurisdiction. The text, the object and purpose
                     of the Geneva Agreement, as well as the circumstances surrounding its
                     conclusion, support this finding (see paragraph 108 above). It follows that
                     the consent of the Parties to the jurisdiction of the Court is established in
                     the circumstances of this case.


                                               V. Seisin of the Court

                        116. The Court now turns to the question whether it has been validly
                     seised by Guyana.

                     36




4 Ord_1205.indb 68                                                                                   20/12/21 15:50

                     488 	       arbitral award of 3 october 1899 (judgment)

                       117. The seisin of the Court is, as observed in the case concerning
                     Maritime Delimitation and Territorial Questions between Qatar and Bah-
                     rain (Qatar v. Bahrain), “a procedural step independent of the basis of
                     jurisdiction invoked and, as such, is governed by the Statute and the
                     Rules of Court” (Jurisdiction and Admissibility, Judgment, I.C.J. Reports
                     1995, p. 23, para. 43). Thus, for the Court to be able to entertain a case,
                     the relevant basis of jurisdiction needs to be supplemented by the neces-
                     sary act of seisin (ibid.).

                                                           * *
                        118. Guyana submits that “[t]he decision of the Secretary‑General
                     is . . . a legal act materialising the parties’ a priori consent to judicial set-
                     tlement”, therefore allowing the unilateral seisin of the Court by either
                     Party to the dispute. The Applicant contends in particular that the seisin
                     of the Court is independent of the basis of jurisdiction, and that Vene­
                     zuela, having consented to the Court’s jurisdiction, cannot object to
                     ­Guyana’s unilateral seisin of the Court.
                        119. In its Memorandum, Venezuela insists on the difference between
                      Article IV of the Geneva Agreement and a compromissory clause. In
                      Venezuela’s view, in the absence of an explicit provision in the Geneva
                      Agreement allowing the Court to be seised unilaterally, it must be pre-
                      sumed that the Court can only be validly seised by a “joint agreement” of
                      the Parties.

                                                           * *
                        120. In the view of the Court, an agreement of the Parties to seise the
                     Court jointly would only be necessary if they had not already consented
                     to its jurisdiction. However, having concluded above that the consent of
                     the Parties to the jurisdiction of the Court is established in the circum-
                     stances of this case, either Party could institute proceedings by way of a
                     unilateral application under Article 40 of the Statute of the Court.
                        121. In light of the foregoing, the Court concludes that it has been
                     validly seised of the dispute between the Parties by way of the Applica-
                     tion of Guyana.


                                    VI. Scope of the Jurisdiction of the Court

                       122. Having concluded that it has jurisdiction to entertain Guyana’s
                     Application and that it is validly seised of this case, the Court must now
                     ascertain whether all the claims advanced by Guyana fall within the scope
                     of its jurisdiction.

                                                           * *


                     37




4 Ord_1205.indb 70                                                                                       20/12/21 15:50

                     489 	       arbitral award of 3 october 1899 (judgment)

                        123. Guyana contends that the Court’s jurisdiction ratione materiae
                     extends to all the claims submitted in its Application, on the grounds that
                     the Court’s jurisdiction is determined by the text of the Geneva Agree-
                     ment in light of its object and purpose and the Parties’ practice there­
                     under.
                        124. Relying on the title and preamble of the Geneva Agreement, and
                     its Article I, Guyana argues that the controversy encompasses the dispute
                     between the Parties regarding the validity of the 1899 Award as well as
                     “any dispute ‘which has arisen as a result of the Venezuelan contention’”
                     (emphasis added by Guyana) that the 1899 Award is “null and void”. In
                     Guyana’s view, this comprises any territorial or maritime dispute between
                     the Parties resulting from the Venezuelan contention of the nullity of the
                     Award, including any claims concerning the responsibility of Venezuela
                     for violations of Guyana’s sovereignty.
                        125. Specifically, Guyana argues that the wording of the Geneva
                     Agreement, notably Article I, presents the controversy as being the
                     “result” of Venezuela’s contention that the 1899 Award about the frontier
                     between British Guiana and Venezuela is null and void. According to
                     Guyana, since the 1899 Award delimited the boundary between Venezu-
                     ela and the colony of British Guiana, the controversy between the Parties
                     is territorial and the Court must therefore necessarily determine the
                     boundary between Venezuela and Guyana, which implies first deciding
                     whether the Award is valid. Guyana further argues that the Court would
                     not be in a position to reach “a full agreement for the solution” of this
                     dispute by addressing “any outstanding questions” (emphasis added by
                     Guyana), which is the objective set forth under Article IV of the Geneva
                     Agreement, without first ruling on the validity of the Award.


                                                          *
                        126. In its Memorandum, Venezuela alleges that the question of the
                     validity of the 1899 Award is not part of the controversy under the
                     Geneva Agreement. According to Venezuela, the Geneva Agreement was
                     adopted on the basis that the merits of the contention of nullity of the
                     Award could not be discussed between the Parties as the “validity or nul-
                     lity of an arbitral award is non‑negotiable”. Venezuela considers that “the
                     subject‑matter of the Geneva Agreement is the territorial dispute, not the
                     validity or nullity of the 1899 Award”.
                        127. Venezuela adds that a legal dispute such as one regarding the
                     validity of the 1899 Award is not susceptible to a “practical” settlement.
                     In its view, the “countless references to a practical, acceptable and satis-
                     factory settlement” in the Geneva Agreement would be deprived of legal
                     effect if the controversy contemplated thereunder were considered as
                     including the question of the validity of the 1899 Award.


                                                         * *

                     38




4 Ord_1205.indb 72                                                                                  20/12/21 15:50

                     490 	      arbitral award of 3 october 1899 (judgment)

                        128. The Court notes that, in its Application, Guyana has made cer-
                     tain claims concerning the validity of the 1899 Award and other claims
                     arising from events that occurred after the conclusion of the Geneva
                     Agreement (see paragraph 19 above). Consequently, the Court will first
                     ascertain whether Guyana’s claims in relation to the validity of the
                     1899 Award about the frontier between British Guiana and Venezuela fall
                     within the subject‑matter of the controversy that the Parties agreed to
                     settle through the mechanism set out in Articles I to IV of the Geneva
                     Agreement, and whether, as a consequence, the Court has jurisdiction
                     ratione materiae to entertain them. Secondly, the Court will have to deter-
                     mine whether Guyana’s claims arising from events that occurred after the
                     conclusion of the Geneva Agreement fall within the scope of the Court’s
                     jurisdiction ratione temporis.
                        129. With regard to its jurisdiction ratione materiae, the Court recalls
                     that Article I of the Geneva Agreement refers to the controversy that has
                     arisen between the parties to the Geneva Agreement as a result of Vene-
                     zuela’s contention that the 1899 Award about the frontier between British
                     Guiana and Venezuela is null and void (see paragraphs 64 to 66 above).
                     As stated in paragraph 66 above, the subject‑matter of the controversy
                     which the parties agreed to settle under the Geneva Agreement relates to
                     the validity of the 1899 Award and its implications for the land boundary
                     between Guyana and Venezuela. The opposing views held by the parties
                     to the Geneva Agreement on the validity of the 1899 Award is demon-
                     strated by the use of the words “Venezuelan contention” in Article I of
                     the Geneva Agreement. The word “contention”, in accordance with the
                     ordinary meaning to be given to it in the context of this provision, indi-
                     cates that the alleged nullity of the 1899 Award was a point of disagree-
                     ment between the parties to the Geneva Agreement for which solutions
                     were to be sought. This in no way implies that the United Kingdom or
                     Guyana accepted that contention before or after the conclusion of the
                     Geneva Agreement. The Court therefore considers that, contrary to Ven-
                     ezuela’s argument, the use of the word “contention” points to the oppos-
                     ing views between the parties to the Geneva Agreement regarding the
                     validity of the 1899 Award.

                        130. This interpretation is consistent with the object and purpose of
                     the Geneva Agreement, which was to ensure a definitive resolution of the
                     dispute between Venezuela and the United Kingdom over the frontier
                     between Venezuela and British Guiana, as indicated by its title and pre-
                     amble (see paragraphs 64 to 66, and 73 above). Indeed, it would not be
                     possible to resolve definitively the boundary dispute between the Parties
                     without first deciding on the validity of the 1899 Award about the fron-
                     tier between British Guiana and Venezuela.
                        131. This interpretation is also confirmed by the circumstances sur-
                     rounding the conclusion of the Geneva Agreement. It may be recalled
                     that the discussions between the parties as to the validity of the
                     1899 Award commenced with a Tripartite Examination of the documen-

                     39




4 Ord_1205.indb 74                                                                                 20/12/21 15:50

                     491 	       arbitral award of 3 october 1899 (judgment)

                     tary material relating to the Award, with the objective of assessing the
                     Venezuelan claim with respect to its nullity. This was initiated by the
                     Government of the United Kingdom, which asserted numerous times that
                     it considered the Award to be valid and binding on the parties. As the
                     Minister for Foreign Affairs of Venezuela reported, only two days before
                     the Tripartite Examination concluded its work, the United Kingdom reaf-
                     firmed its position that the Award had settled the question of sovereignty
                     in a valid and final manner.
                        132. In the discussions held on 9 and 10 December 1965 between Brit-
                     ish Guiana, the United Kingdom and Venezuela, which preceded the con-
                     clusion of the Geneva Agreement, the first item on the agenda was to
                     “exchange [their] views on the experts’ report on the examination of doc-
                     uments and discuss[ ] the consequences resulting therefrom”, whereas the
                     second item was “[t]o seek satisfactory solutions for the practical settle-
                     ment of the controversy which has arisen as a result of the Venezuelan
                     contention that the 1899 Award is null and void”. During these discus-
                     sions, Venezuela reasserted its conviction that “the only satisfactory solu-
                     tion of the frontier problem with British Guiana lay in the return of the
                     territory which by right belonged to her”, while the United Kingdom and
                     British Guiana rejected the Venezuelan proposal on the basis that it
                     implied that the 1899 Award was null and void and that there was no
                     justification for that allegation. British Guiana reiterated in the discus-
                     sions that “the first question under discussion was the validity of the
                     1899 Award” and that it “could not accept the Venezuelan contention
                     that the 1899 Award was invalid”. The United Kingdom recalled that
                     “the two sides had been unable to agree on the question of the 1899
                     Award’s validity”. Finally, the representative of British Guiana said that
                     “it had never been his understanding that the territorial claim would be
                     discussed unless the invalidity of the 1899 Award had first been estab-
                     lished”.

                       133. It is on that basis that the subsequent meetings took place in
                     Geneva in February 1966, culminating in the adoption of the Geneva
                     Agreement. In a Note Verbale dated 25 February 1966, the United King-
                     dom Foreign Secretary stated to the British Ambassador to Venezuela
                     that
                          “[t]he Venezuelans also tried hard to get the preamble to the Agree-
                          ment to reflect their fundamental position: first, that we were discuss-
                          ing the substantive issue of the frontier and not merely the validity of
                          the 1899 Award and secondly, that this had been the basis for our
                          talks both in London and in Geneva. With some difficulty I persuaded
                          the Venezuelan Foreign Minister to accept a compromise wording
                          which reflected the known positions of both sides.”

                      134. The Court further notes that Venezuela’s argument that the
                     Geneva Agreement does not cover the question of the validity of the

                     40




4 Ord_1205.indb 76                                                                                   20/12/21 15:50

                     492 	       arbitral award of 3 october 1899 (judgment)

                     1899 Award is contradicted by the statement of the Minister for Foreign
                     Affairs of Venezuela before the Venezuelan National Congress shortly
                     after the conclusion of the Geneva Agreement. He stated in particular
                     that “[i]f the nullity of the Award of 1899, be it through agreement
                     between the concerned Parties or through a decision by any competent
                     international authority as per Agreement, is declared then the question
                     will go back to its original state”. This confirms that the parties to the
                     Geneva Agreement understood that the question of the validity of the
                     1899 Award was central to the controversy that needed to be resolved
                     under Article IV, paragraph 2, of the Geneva Agreement in order to
                     reach a definitive settlement of the land boundary between Guyana and
                     Venezuela.
                        135. The Court therefore concludes that Guyana’s claims concerning
                     the validity of the 1899 Award about the frontier between British Guiana
                     and Venezuela and the related question of the definitive settlement of the
                     land boundary dispute between Guyana and Venezuela fall within the
                     subject‑matter of the controversy that the Parties agreed to settle through
                     the mechanism set out in Articles I to IV of the Geneva Agreement, in
                     particular Article IV, paragraph 2, thereof, and that, as a consequence,
                     the Court has jurisdiction ratione materiae to entertain these claims.
                        136. With respect to its jurisdiction ratione temporis, the Court notes
                     that the scope of the dispute that the Parties agreed to settle through the
                     mechanism set out in Articles I to IV of the Geneva Agreement is circum-
                     scribed by Article I thereof, which refers to “the controversy . . . which
                     has arisen as the result of the Venezuelan contention that the Arbitral
                     Award of 1899 . . . is null and void”. The use of the present perfect tense
                     in Article I indicates that the parties understood the controversy to mean
                     the dispute which had crystallized between them at the time of the conclu-
                     sion of the Geneva Agreement. This interpretation is not contradicted by
                     the equally authoritative Spanish text of Article I of the Geneva Agree-
                     ment, which refers to “la controversia entre Venezuela y el Reino Unido
                     surgida como consecuencia de la contención venezolana de que el Laudo
                     arbitral de 1899 sobre la frontera entre Venezuela y Guayana Británica es
                     nulo e írrito”. It is reinforced by the use of the definite article in the title
                     of the Agreement (“Agreement to resolve the controversy”; in Spanish,
                     “Acuerdo para resolver la controversia”), the reference in the preamble to
                     the resolution of “any outstanding controversy” (in Spanish, “cualquiera
                     controversia pendiente”), as well as the reference to the Agreement being
                     reached “to resolve the present controversy” (in Spanish, “para resolver
                     la presente controversia”) (emphases added). The Court’s jurisdiction is
                     therefore limited ratione temporis to the claims of either Party that existed
                     on the date the Geneva Agreement was signed, on 17 February 1966.
                     Consequently, Guyana’s claims arising from events that occurred after
                     the signature of the Geneva Agreement do not fall within the scope of the
                     jurisdiction of the Court ratione temporis.



                     41




4 Ord_1205.indb 78                                                                                      20/12/21 15:50

                     493 	       arbitral award of 3 october 1899 (judgment)

                        137. In light of the foregoing, the Court concludes that it has jurisdic-
                     tion to entertain Guyana’s claims concerning the validity of the
                     1899 Award about the frontier between British Guiana and Venezuela
                     and the related question of the definitive settlement of the dispute regard-
                     ing the land boundary between the territories of the Parties.



                                                           *
                                                       *       *

                       138. For these reasons,
                       The Court,
                       (1) By twelve votes to four,
                       Finds that it has jurisdiction to entertain the Application filed by the
                     Co‑operative Republic of Guyana on 29 March 2018 in so far as it con-
                     cerns the validity of the Arbitral Award of 3 October 1899 and the related
                     question of the definitive settlement of the land boundary dispute between
                     the Co‑operative Republic of Guyana and the Bolivarian Republic of
                     Venezuela;
                       in favour: President Yusuf; Vice-­President Xue; Judges Tomka, Can-
                          çado Trindade, Donoghue, Sebutinde, Bhandari, Robinson, Crawford,
                          Salam, Iwasawa; Judge ad hoc Charlesworth;
                       against: Judges Abraham, Bennouna, Gaja, Gevorgian;

                       (2) Unanimously,
                       Finds that it does not have jurisdiction to entertain the claims of the
                     Co‑operative Republic of Guyana arising from events that occurred after
                     the signature of the Geneva Agreement.

                       Done in English and in French, the English text being authoritative, at
                     the Peace Palace, The Hague, this eighteenth day of December, two thou-
                     sand and twenty, in three copies, one of which will be placed in the
                     archives of the Court and the others transmitted to the Government of
                     the Co‑operative Republic of Guyana and the Government of the Boli-
                     varian Republic of Venezuela, respectively.

                                                         (Signed) Abdulqawi Ahmed Yusuf,
                                                                         President.
                                                               (Signed) Philippe Gautier,
                                                                            Registrar.



                     42




4 Ord_1205.indb 80                                                                                  20/12/21 15:50

                     494 	     arbitral award of 3 october 1899 (judgment)

                        Judge Tomka appends a declaration to the Judgment of the Court;
                     Judges Abraham and Bennouna append dissenting opinions to the
                     ­Judgment of the Court; Judges Gaja and Robinson append declarations
                     to the Judgment of the Court; Judge Gevorgian appends a dissenting
                     opinion to the Judgment of the Court.
                                                                     (Initialled) A.A.Y.
                                                                      (Initialled) Ph.G.




                     43




4 Ord_1205.indb 82                                                                          20/12/21 15:50

